                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  THERESA VICTORY, et al.                           CIVIL ACTION

                       v.                           NO. 18-5170

  BERKS COUNTY, et al.


                                       MEMORANDUM
                     with Findings of Fact and Conclusions of Law

KEARNEY,J.                                                                        January 15, 2020

        In 2010, Berks County announced its incarcerated residents classified as "Trusty" low risk

inmates would be moved from its Jail to a Community Reentry Center to meet touted goals of

reducing recidivism and promoting reentry to society. The Community Reentry Center provided

these Trusty inmates increased mobility with unlocked cells, access to privileges, visitation rights,

and, access to home furloughs aiding work release. But contrary to its 2010 goals for its residents,

Berks County chose to house only male Trusty inmate residents in the Reentry Center. It decided

to leave the women Trusty inmates in the Jail with substantially different conditions of

incarceration. Even after we repeatedly held over the past year its policy is unconstitutional, Berks

County vigorously defended its decision citing safety/security reasons and a logistical inability to

provide the same rights to women as men although it classified both as "Trusty" inmates. Berks

County opposed every effort by female Trusty inmates to ensure equal protection. It sought stays

of our injunctions and eventually never implemented court-ordered compliance. It denied the

female inmates' s internal grievances and then successfully moved to dismiss cases when female

inmates did not exhaust administrative remedies before their shorter-term Trusty status sentences

expired. As late as October 2019, the Berks County Commissioners approved a six-figure contract
 to renovate the Community Reentry Center housing the male Trusty inmates. Berks County

 offered no sign of relenting in its view.

         But on the business day before we started the jury trial on damages claims, Berks County

told us it just moved all the male Trusty inmates out of the Reentry Center and into the Jail. It then

immediately argued there is no more Equal Protection violation mooting a need for further

prospective injunctive relief. The female inmates are not confident in the stability of this last-

minute change by elected officials about to face a jury. In addition to damages awarded by the

jury, a class of female Trusty inmates seek permanent injunctive relief believing Berks County's

voluntary cessation of unconstitutional practices will not last without a permanent injunction

Order.

         After evaluating the credibility of witnesses in several hearings including three preliminary

injunction hearings, four days of trial, and dozens of briefs leading to extensive opinions on

motions to dismiss and summary judgment, we agree with the female Trusty inmates as to the need

for a narrowly tailored permanent injunction to ensure Berks County does not change its mind

once outside of our scrutiny. Given the timing of Berks County's reversal in policy and potential

change absent contrary evidence, we may enter this prospective relief although we are not aware

of a presently challenged violation of the Equal Protection Clause. Most of the requested relief is

narrowly tailored, comports with the needs-narrowness-intrusive requirements of the Prison

Litigation Reform Act, and otherwise satisfies the long-established elements necessary for

permanent injunctive relief. Given today's specific findings and Berks County's apparent change

of mind, we decline to enter declaratory relief to address past violations. Our accompanying Order

denies declaratory relief but enters permanent injunctive relief narrowly tailored to the specific

harms challenged by the female Trusty inmates.



                                                  2
                                     I.     Findings of Fact

         After evaluating the credibility of several witnesses m three preliminary injunction

hearings, a trial on prospective permanent relief, and studying the adduced evidence, we find:

          1.    In 2010, Berks County converted a juvenile detention center down the hill from its

Jail into a "Community Reentry Center" managed by the same Berks County officials and

correctional officers for the admitted "goal of reducing recidivism and !assisting residents in

reestablishing themselves as productive members of our community." 1

         2.     Berks County's goals for its Reentry Center did not distinglJ!ish between male and

female residents. 2

         3.     After opening the Reentry Center, Berks County began housing its most

trustworthy male and female inmates, termed "Trusty" inmates, in different facilities based on

their sex: Trusty men lived in the Reentry Center and Trusty women lived. in the F-Block of the

Jail.3

         4.    Male Trusty inmates living in the Reentry Center lived in unlocked cells with the

freedom to access to a communal dayroom with microwaves, showers, and telephones for eighteen

hours a day and received visitors in the Reentry Center's gymnasium without a glass partition. 4

Female Trusty inmates living on the Jail's F-Block lived in locked cells with .six hours ofrecreation

per day and visitation from guests from behind a glass partition. 5

         5.    On January 28, 2018, Theresa Victory entered the custody of the Berks County Jail

System after being sentenced to one to five years' imprisonment. Three days later, the Jail

classified her a Trusty inmate. 6 Unlike male Trusty inmates, it housed her in the Jail's F-Block. 7




                                                 3
                         Ms. Victory sues to challenge the housing policy.

        6.      On November 30, 2018, Ms. Victory sued to challenge Berks County's Trusty

 inmate housing policies, claiming male Trusty inmates' more favorable living conditions in the

 Reentry Center violated her Equal Protection rights under the Fourteenth Amendment. 8 She sued

 Berks County, its Commissioners, Warden Janine Quigley, Deputy Warden Stephanie Smith, and

 other County employees. 9

        7.      On December 11, 2018, Ms. Victory moved to preliminarily enjoin Berks County

from denying female Trusty inmates housing in the Reentry Center on the basis of sex. 10 She

argued "the Berks County policy of holding women with Trusty custody-level and/or Work

Release designations in the Jail, even while otherwise similarly situated men reside in the [the

Reentry Center] under substantially better conditions, violates the United States Constitution." 11

        8.      On December 28, 2018, Berks County argued Ms. Victory had no reasonable

likelihood of success on the merits because its housing policy served the important government

interest of ensuring female Trusty inmates' safety, and the housing policy reasonably related to

the safety interest because housing women inmates in the Reentry Center would raise significant

safety concerns. 12

       9.       On January 10, 2019, we held a full-day hearing on Ms. Victory's motion for a

preliminary injunction where Ms. Victory, Warden Quigley, Deputy Wl;lfden Smith, Captain

Miguel Castro, Lieutenant Robert Mugar, and Commissioner Kevin S. Barnhardt testified. 13 Berks

County argued: (1) female Trusty inmates on work release enjoy a similar amount of time outside

their cells as male Trusty inmates living in unlocked cells in the Reentry Center; 14 (2) male and

female Trusty inmates are similarly confined to a limited space; 15 and, (3) the safety objective of

ensuring male and female prison populations be housed separately justifies the housing policy. 16



                                                 4
       We enjoined Berks County's unconstitutional treatment offemale Trusty inmates.

        10.     On January 15, 2019, we issued an Order and Memorandum with Findings of Fact

granting Ms. Victory's motion for preliminary injunctive relief and ordered Berks County to

implement a schedule providing Ms. Victory:

        the same liberty and freedom of movement provided to male Trusty inmates housed
        at the Community Reentry Center as of January 10, 2019, including (by way of
        example only) thirteen hours of each day (not including work release) outside of
        her cell, no lock on her cell in the evening hours, and direct access ~o rehabilitative
        programs she wishes to attend in the Community Reentry Center. 17

        11.    On January 17, 2019, Ms. Victory, joined by two additional plaintiffs-Amara

Sanders and Samantha Huntington-filed an Amended Complaint. 18

        12.    On January 28, 2019, Warden Quigley swore to approval of a plan for compliance

 with our January 15, 2019 Order enjoining differential treatment. 19 Warden Quigley swore Ms.

 Victory "shall be housed in a single cell on F-Unit and the cell door lock shall remain in the

 unlocked position at all times [Ms.] Victory is in a trusty status[.]"20 Warden Quigley further

 swore "from 0430 HRS through 2300 HRS, [Ms.] Victory shall have access to dayroom privileges

 and services that are available during open dayroom periods such as television, microwave,

 telephone, shower, etc."21

       13.     Ms. Victory's one-year custodial sentence ended on January 28, 2019. 22

       14.     The same day, Berks County moved under Rule 60(b) of the Federal Rules of Civil

Procedure for relief from the preliminary injunction after releasing Ms. Victory from custody. 23

       15.     We then dissolved the January 15 preliminary injunction and denied Mses. Sanders

and Huntington's request for a preliminary injunction upon finding:

               a.      Mses. Victory and Huntington had been released from the custody of the

Berks County Jail System; and,



                                                 5
                b.     Ms. Sanders had not exhausted her administrative remedies. 24

         16.    On April 5, 2019, we granted Berks County's Motion to dismiss the claims of Mses.

 Sanders and Huntington but denied the Motion to dismiss as to Ms. Victory, as she plead a claim

 for sex discrimination by alleging Berks County provided differential treatment to male Trusty

inmates in the Community Reentry Center compared to female Trusty inmates in the Jail. 25

        17.    On April 22, 2019, Ms. Victory, joined by another female Trusty inmate, Alice

Velazquez-Diaz, filed a Second Amended Complaint. 26 Ms. Velazquez-Diaz, serving an eleven-

and-a-half to twenty-three-month sentence, resided in the Jail's F-Block beginning in October

2018. Ms. Velazquez-Diaz joined Ms. Victory's Equal Protection challenge to Defendants'

housing policy of Trusty inmates. 27 Mses. Victory and Velazquez-Diaz sought a permanent

injunctive and declaratory relief and compensatory damages. 28

        18.    On April 24, 2019, Ms. Velazquez-Diaz moved for preliminary injunctive relief

arguing she was "in all relevant respects similarly situated to Ms. Victory when the Court heard

her motion for a preliminary injunction [in January 2019]." 29

        19.    On May 7, 2019, Berks County responded arguing substantially equivalent living

conditions between male Trusty inmates housed in the Reentry Center and female Trusty inmates

housed in the Jail. Berks County further argued even if not substantially similar, Berks County's

government interests in "providing [female Trusty inmates] adequate segregated housing, ensuring

[their] safety within [Berks County Jail System], and limiting overpopulation concerns are ...

served by the policy of housing all female inmates in F-Block."30

       20.     On May 15, 2019, we evaluated the credibility of witnesses and accepted evidence

in support of Ms. Velazquez-Diaz's motion for a preliminary injunction. 31 Berks County again

argued safety concerns related to creating a female housing unit in the Reentry Center. But Berks



                                                6
 County did not mention whether it considered closing the Reentry Center to address our detailed

 constitutional concerns.

    We again enjoined Berks County's unconstitutional treatment offemale Trusty inmates.

        21.     On May 20, 2019, we granted Ms. Velazquez-Diaz's motion for preliminary

injunctive relief. 32 We found Ms. Velazquez-Diaz showed a likelihood of success on the merits

of her Equal Protection claim complaining of differential treatment concerning freedom of

movement and visitation conditions between male Trusty inmates in the Reentry Center and female

Trusty inmates in the Jail. 33

        22.     In granting the preliminary injunction, we ordered "[o]n or before May 28, 2019,

Berks County, through Warden Quigley, shall file a proposed plan to ensure compliance with the

accompanying Memorandum allowing Ms. Velazquez-Diaz to have the freedom of movement

provided to male Trusty inmates housed at the Community Reentry Center ... ; and, visitation

without glass partition as afforded to male trusty inmates." 34 We allowed Ms. Velazquez-Diaz to

promptly comment upon or object to Berks County's plan. 35

       23.     On May 23, 2019, Berks County appealed our May 20, 2019 Order and sought a

stay of implementing the Order pending appeal. 36 On June 3, 2019, we denied the stay and again

explained, in extensive detail, why Berks County's longstanding different housing and services

provided to Ms. Velazquez-Diaz violated the Equal Protection Clause. 37

       24.     On June 3, 2019, Berks County moved for summary judgment again arguing

substantially different treatment is justified by "[t]he important government interest of safety and

security is served by housing female Trusty inmates on F-Unit [in the Jail]." 38 Berks County also

argued security risks and concerns with building a female-only housing unit in the Reentry Center,

including dangers of assaults on female inmates and overcrowding of the Reentry Center. Berks



                                                 7
 County did not adduce evidence showing it considered closing the Reentry Center as a housing

 unit. 39

            25.   On June 4, 2019, Berks County, through Warden Quigley, responded to our May

20, 2019 Memorandum and Order swearing "[b]ased upon my experience in corrections,

management of the safety and security needs and the physical facilities at [Berks County Jail

System], I believe ... we are providing equal housing and services to all inmates ... within the

operational parameters and using our best judgment to manage and operate the [Berks County Jail

System]."40 Warden Quigley swore, ifwe so ordered, she would move Ms. Velazquez-Diaz to the

F-Block Overflow Unit, but she could not "make any other recommendations for the housing

arrangements of [Ms.] Velazquez-Diaz" without sacrificing the Jail's safety and security. 41

            26.   On June 4, 2019, Berks County moved for an emergency stay of the May 20, 2019

Order in our Court of Appeals. 42

            27.   On June 6, 2019, Ms. Velazquez-Diaz timely responded to Warden Quigley's June

4, 2019 affidavit arguing Defendants failed to provide a plan and even if we considered the

renewed idea of moving the female Trusty inmates into the overflow unit, this transfer would not

meet the terms of our May 20, 2019 Order. 43

            28.   On June 12, 2019, Mses. Victory and Velazquez-Diaz moved to enforce our

preliminary injunction order and for contempt arguing Warden Quigley's affidavit did not propose

a plan to comply with the preliminary injunction. 44

            29.   On June 14, 2019, Berks County responded with Warden Quigley swearing to

safety and security concerns concerning visitation conditions at the Jail and the Community

Reentry Center but again failed to propose a method for providing similar visitation conditions for

male and female Trusty inmates. 45



                                                 8
        30.    On June 20, 2019, our Court of Appeals denied Berks County's emergency motion

 for a stay. We scheduled a hearing on the pending motion for contempt for July 9, 2019. 46

        31.    On July 1, 2019, Warden Quigley responded "Senior Staff at [Berks County Jail

System] has routinely reviewed options to develop a Plan that would comply with this Court's

Orders and have been continually reviewing all options to develop a Plan that would be as safe

and secure as possible."47 She filed a plan proposal in which the Jail would repurpose the

quarantine unit (in the Jail) to house female Trusty inmates with the same freedom of movement,

no locked cells, a common area with tables for meals and recreation, barrier free visitation, and

toilets with no lockouts. 48 But Warden Quigley expressed significant safety and security concerns

with this proposal. 49 She did not mention anyone considering moving the male Trusty inmates to

the Jail or closing the Reentry Center.

       32.     On July 8, 2019, we granted Berks County's Motion for summary judgment on all

claims other than the Equal Protection claim. As to the Equal Protection claim, we found Mses.

Victory and Velazquez-Diaz raised a genuine issue of material fact as to whether (1) female Trusty

inmates were similarly situated to male Trusty inmates; (2) Berks Defendants provided

substantially equivalent treatment to female Trusty inmates; and, (3) Berks County's differential

treatment served important government objectives and the policy substantially related to the

governmental objectives. so

       33.     In our June 8, 2019 Order and Memorandum, we granted Mses. Victory's and

Velazquez-Diaz's Motion for class certification, certifying a class under Rule 23(b)(2) of the

Federal Rules of Civil Procedure of "[a]ll current and future female inmates committed to the

Berks County Jail System who have the Trusty custody-level classification but denied assignment

to the Community Reentry Center and denied access to the privileges and services available to



                                               9
men assigned to the [Community Reentry Center]." 51 We certified Mses. Victory and Velazquez-

Diaz as class representatives. 52   Mses. Victory and Velazquez-Diaz sought declaratory and

permanent injunctive relief for the Class.

        34.    Hours after we certified the Class, Mses. Victory and Velazquez-Diaz moved for a

preliminary injunction on behalf of the Class. 53

        35.    Also on July 8, 2019, Warden Quigley amended her affidavit and attached a

memorandum titled "Housing and Schedule Changes for Female Inmates Classified as 'Trusty. "' 54

Warden Quigley swore "[i]t was further my understanding from this Court's Order of May 20 that

my obligation was to provide the Court with safe and secure altematives." 55 Warden Quigley

again outlined a proposed plan where the Jail would convert the quarantine unit to a female Trusty

inmate housing unit.

                 We raised the possible move of male Trusty inmates to the Jail.

       36.     On July 9, 2019, we held a hearing to determine whether Berks County failed to

comply with our May 20, 2019 Order. At the beginning of the hearing, we questioned counsel for

Berks County about whether the way to address the Class claims for injunctive relief would be to

move all male Trusty inmates to the Jail. Our inquiry appeared to be the first time Berks County

considered this option:

          The Court:          How about if I order all the men out of the CRC and back to
          jail?

          Mr. Connell:        If Your Honor orders -

          The Court:          Does that work for you guys? If the [Community Reentry
          Center] is that incompetent to be able to put women in there unless they put a
          monitor there and have them do the construction, why not order all the men back
          to jail? You okay with that?

          Mr. Connell:        I would have to discuss. I can't discuss -



                                                10
The Court:        Maybe we can shortcut all of this. The substantial[]
equivalen[ce] would be to move all the trusty back to the jail.

Mr. Connell:         And put them under all the same current conditions.

The Court:           Same conditions as the women.

Mr. Connell:       We could have done that, Your Honor. We would have
contemplated that, but Your Honor precluded that, prohibited that, in your
original order.

The Court:           Because I said they have to be treated substantially the same.
I ordered them to go to [the Community Reentry Center] or ordered them to go
to the equivalent status. But the question struck me as why don't they make them
equivalent status and move the men over?

Mr. Connell:         Or they can just lock the doors at the [Community Reentry
Center].

The Court:          No, that's not the same.

Mr. Connell:        No?

The Court:       No. Shut down the [Community Reentry Center], move the
men over. Why not?

Mr. Connell:          I have to discuss that with my client. I don't know if they
have the facilities to hold all of them. Can I - because I would need to speak to
more than just the warden.

The Court:          Are the commissioners here today?

Mr. Connell:        I have a commissioner.

The Court:             While you're putting on your witnesses, they can think about
it. Because that would be [a] way to make the[] [living conditions] substantially
equivalent. I'm not saying that Mr. Feldman agrees with me. I'm not saying he
does. But I've got to find a way to get them on the same parity, at least until I
have a final order. 56




                                      11
        37.       We then heard testimony from Captain Miguel Castro who swore:

                  a.     Before submitting the June 4, 2019 Affidavit, he and other Berks County

Jail System officials, along with Warden Quigley and Berks County's counsel, discussed how to

comply with our May 20, 2019 Order while still maintaining safety and security in the Jail System;

                  b.     He talked to officers and lieutenants in the Jail System to determine a course

of action;

                  c.     Berks County officials believed they already provided similar conditions

for female and male Trusty inmates before June 4, 2019, despite our May 20, 2019 Order and

Findings detailing unequal treatment;

                  d.     Berks County officials did not consider providing similar visitation

conditions to female Trusty inmates in meetings leading up to Warden Quigley's June 4, 2019

Affidavit; and,

                  e.     Although Warden Quigley swore she would be "prepared to move [Ms.]

Velazquez-Diaz to the F-Unit Overflow Unit should it be so ordered," he admitted Berks County

would need to make further adjustments to the overflow unit to comply with our May 20, 2019

Order, including adjustments to ensure the same freedom of movement offered to male Trusty

inmates in the Community Reentry Center. 57

       38.        On July 11, 2019, we granted Ms. Velazquez-Diaz's Motion for contempt against

Berks County and Warden Quigley imposing compensatory sanctions of $500.00 to Ms.

Velazquez-Diaz and $6,571.20 to Ms. Velazquez-Diaz's counsel. 58 We also ordered: (1) Warden

Quigley to "e-mail Plaintiffs' counsel with a specific implementation schedule for moving only

female Trusty inmates to the former quarantine unit of the Jail;" 59 and, (2) Mses. Victory and




                                                  12
 Velazquez-Diaz to "either withdraw or file a status memorandum as to remaining issues on its

pending Motion for preliminary injunction." 60

        39.     On July 16, 2019, Berks County appealed the contempt and implementation order

to our Court of Appeals. 61 Berks County moved for an emergency stay of our implementation

order. Our Court of Appeals granted the emergency Motion for stay.

        40.     On July 30, 2019, Mses. Victory and Velazquez-Diaz filed a status memorandum

seeking the same injunctive relief for the Class as previously ordered for the individual plaintiffs,

arguing "[t]he record .... before the Court when it heard the prior preliminary injunction motions

has amply demonstrated that Defendants are violating the rights of all female Trusty prisoners, not

just those of Ms. Victory and Ms. Velazquez-Diaz." 62

        41.     On August 5, 2019, Berks County responded by arguing our implementation order

(directing Berks County to move all female Trusty inmates to the quarantine unit consistent with

the proposed plan) mooted the Class claim for injunctive relief. Even if ripe, Berks County argued

the Class failed to meet four prerequisites of granting a preliminary injunction, incorporating

arguments raised in earlier filings. 63

        42.     On August 7, 2019, we granted the Class Motion for a preliminary injunction but

stayed implementation of the Order; we found "after three evidentiary hearings, the same

likelihood of success and irreparable harm exist[ing] for female Trusty inmates as part of the Class

as previously awarded to Plaintiff Alice Velazquez-Diaz under our May 20, 2019 Order." 64

       43.     On September 16, 2019, the parties cross-moved for summary judgment on the

Equal Protection Clause claim, with both sides repeating the same arguments addressed earlier. 65

Berks County argued its housing policy served the important governmental interest of "operating




                                                 13
 a safe and secure facility" and then explained why creating a housing unit in the Reentry Center

 or Jail posed significant safety concerns for the Jail. 66

         44.     On October 11, 2019, our Court of Appeals dismissed Berks County's challenges

to the January 15 and May 20 preliminary injunctions and July 15 implementation order as moot

under the Prison Litigation Reform Act. 67 In dismissing the challenges, the Court of Appeals held

the Plaintiffs did not meet required needs-narrowness-intrusiveness findings for entering

preliminary prospective relief under the Prison Litigation Reform Act; without such evidence and

subsequent findings, the Court of Appeals held the preliminary injunctions "w[ ere] without legal

effect." 68 The Court of Appeals vacated our contempt order after finding we based the order on

the May 20, 2019 preliminary injunction. 69 In a later order, the Court of Appeals vacated the

August 7, 2019 preliminary injunction (awarded to the Class) for reasons stated in its October 11,

2019 Opinion. 70

        45.     On October 17, 2019, we denied the summary judgment cross-motions finding

genuine issues of material fact regarding access to furloughs, compensatory damages, and the

scope of injunctive relief for the Class. 71 While denying the relief sought in the parties' cross-

motions, we held as a matter of law: (a) female and male Trusty inmates in the Berks County Jail

System were similarly situated; (b) Berks County failed to provide substantially equivalent

treatment to female Trusty inmates regarding freedom of mobility, access to privileges, and

visitation when comparing the totality of living conditions of female Trusty inmates housed in the

Jail to male Trusty inmates residing in the Community Reentry Center; and, (c) Berks County's

housing policy did not serve an important governmental objective and the housing policy did not

substantially relate to an important governmental objective. 72 We concluded "Berks County

violated Mses. Victory's and Velazquez-Diaz's rights when it discriminated against them in



                                                   14
  disparate treatment as to freedom of mobility, access to privileges, and visitation on the basis of

  sex in violation of the Equal Protection Clause." 73

         46.        We set trial on remaining liability and damages questions for November 12 through

  15, 2019. We granted Berks County's Motion to bifurcate the trial and ordered the trial to proceed

 in three parts by first presenting the remaining liability question on the constitutionality of Berks

 County's furlough policy, then Ms. Victory's case for compensatory damages, and finally on the

 scope ofrequested prospective relief under 18 U.S.C. § 3626(a)(l). 74 Phases one and two involved

 jury questions and phase three would involve evidence presented to the Court.

           Berks County moves the Male Trusty inmates to the Jail the day before trial.

         47.       On November 8, 2019, the last business day before the first day of trial, Defendants

 filed a "Notice to the Court" to "advise that the Berks County Board of Commissioners decided to

 move the inmates that have been housed at the Berks County Community Reentry Center to the

 Berks County Jail." 75 "As of November 8, 2019, the [Community Reentry Center] is no longer a

 housing unit holding any inmates of the Berks County Jail System. All inmates, male and female,

 that are incarcerated at the Berks County Jail System are being housed at the Berks County Jail." 76

               Evidence adduced at trial resulting in jury verdicts on the damages issues.

         48.       On November 12 and 13, 2019, we held the first phase of the trial relating to

 unequal access to furloughs between male and female Trusty inmates. The adduced evidence

 established:

                   a.     The Jail's policy made male Trusty inmates (housed in the Reentry Center)

and female Trusty inmates (housed in the Jail) eligible for the Partial Confinement Reentry Program

upon being classified as Trusty; 77




                                                   15
                 b.            The Partial Confinement Reentry Program (for both male and female Trusty

inmates) had two main aspects: work release and furlough; 78

                 c.            Work release enabled Trusty inmates to gain employment in the community

while incarcerated79 and furlough provided a "temporary release of an inmate with court approval

for a predetermined amount oftime"; 80

                 d.        Berks County offered different types of furloughs to Trusty inmates; one

furlough, called a "home furlough," allowed a Trusty inmate to leave the Jail for up to ten hours to

spend time with family; 81

                 e.        Berks County required certain conditions be met before a Trusty inmate

could take a home furlough: (1) an Order from the inmate's sentencing judge (a Partial Confinement

Reentry Order); 82 (2) a work release job or a job in the prison; 83 and, (3) be taken within four months

of the minimum sentence date. 84

                f.         Mses. Victory and Velazquez-Diaz, on behalf of the Class, argued Berks

County assisted male Trusty inmates obtain the Partial Confinement Reentry Order-a prerequisite

for furlough-but did not similarly assist female Trusty inmates:

                          1.         The Partial Confinement Order is a one-page document with certain

information fields at the top, including: the applicant name, inmate number, charge, minimum

sentence date, maximum sentence date, sentencing judge, and date initially eligible for program. 85

The Order has a signature line for the inmate, Warden Quigley, and the sentencingjudge; 86

                         n.          When male inmates obtained Trusty status, the Jail would host an

orientation in the Reentry Center; 87

                        111.         Typically, there would be ten to twenty male Trusty inmates in a

given orientation; 88



                                                      16
                       1v.      The orientation involved information about the Reentry Center's

housing unit and about work release and obtaining furlough; 89

                        v.      During this orientation, Berks County staff provided each male

Trusty inmate a Partial Confinement Reentry Order with the information fields at the top of the

Order, such as inmate name and number, already filled out by Berks County to be signed by the

male inmate·,90

                       vi.      After the orientation, the Reentry Center sent each Order to Warden

Quigley and the sentencing judge for signatures;9 1

                      vu.       After the sentencing judge signed and returned the Order to the

Reentry Center, Berks County provided the male Trusty a copy of the completed Order and he

could use the Order to take a home furlough when the inmate became eligible for furlough; 92

                     vm.        The Jail's "Work Release Coordinator," Joanna Brown, testified the

Reentry Center provided completed forms to male Trusty inmates during orientation to be

submitted to sentencing judges for "efficiency" explaining "I can review them all at once. I can

get them all signed [all] at once. I can provide them to [Warden Quigley] at once. The Judges

individually all at once;" 93

                      1x.       The Jail did not host an orientation for female Trusty inmates, did

not issue already filled-out Partial Confinement Reentry Orders to female Trusty inmates, nor did

they advise female Trusty inmates they would need a Partial Confinement Reentry Order to take

furlough unless the female Trusty inmate requested the Order. 94

                g.      Mses. Victory and Velazquez Diaz, on behalf of the Class, argued Berks

County assisted male Trusty inmates obtain work release jobs-another prerequisite for

furlough-but did not similarly assist female Trusty inmates:



                                                 17
                        1.        Coordinator Brown "coordinate[d] the work that [was] brought to

the table by an inmate or an employer directly" by ensuring all necessary paperwork was

completed and the employer met program requirements; 95

                       11.        Coordinator Brown did not affirmatively seek jobs for male or

female Trusty inmates; 96

                      111.        Instead, the work release job must have been "brought to

[Coordinator Brown], the work either by an inmate directly because they had that job before they

came in, or the inmate spen[t] their time while incarcerated ... job searching, or an employer

would come to [Coordinator Brown] directly seeking out people"; 97

                      1v.         Coordinator Brown testified certain employers, such as Morgan

Truck Body, contacted the Jail seeking work release employees; 98

                       v.         When an employer called seeking work release employees,

Coordinator Brown asked the employer if they were "interested in hiring male or females;" 99

                      vi.         Once the employer indicated its hiring preference, Coordinator

Brown would advertise job openings either to male Trusty inmates in the Reentry Center or female

Trusty inmates in the Jail; 100

                     v11.         Coordinator Brown testified no employer expressed interest in

hiring female Trusty inmates until last October (right before our November trial) in which case

she posted a job memorandum for female Trusty inmates in the F-Block; 101

                    v111.         Male Trusty inmates regularly observed job memorandum and

postings on the bulletin board in the Reentry Center. 102

       49.     The jury concluded Berks County violated the Equal Protection Clause by refusing

to provide female Trusty inmates substantially equivalent access to furloughs as male Trusty



                                                 18
 inmates. 103 The jury concluded Berks County's furlough policy served an important government

 interest, but the policy did not substantially .relate to the important government interest. 104

        50.     During the second phase of the trial, the jury evaluated the testimony of:

                a.      Ms. Victory who felt dehumanized and discriminated against after learning

 only male Trusty inmates lived in the Reentry Center; 105 attended her work release job many times

 without showering because she would leave the Jail before female Trusty inmates could use the

showers; 106 and, became nauseous and had increased stress when Berks County Jail staff could not

release her for work release because of a lockdown or crisis in the F-Unit. 107

                b.      Ms. Jean Eckroth, a counselling volunteer at the Jail, who met with Ms.

Victory during her incarceration and testified to Ms. Victory's "stressed out" condition and about

Ms. Victory's "hopelessness and despair"; 108

                c.      Captain Castro, who testified to the day-to-day safety precautions and

procedures as to the Jail permitting female Trusty inmates to leave the Jail for work release. 109

        51.     The jury found Berks County's Equal Protection Clause violation caused her to

experience physical or emotional pain and awarded her $2,800 in compensatory damages. 110

                       Evidence adduced for permanent prospective relief.

        52.     We proceeded to the third and prospective relief phase of the trial. Warden Quigley

and Deputy Warden Smith testified about the new housing policies at the Jail after closing the

Community Reentry Center as of November 15, 2019:11 1

               a.      There were approximately seventy-seven male Trusty inmates and thirteen

female Trusty inmates; 112

               b.      Berks County no longer housed male Trusty inmates in the Reentry Center

and had moved all male inmates housed in the Reentry Center to the A-Unit of the Jail; 113



                                                  19
                 c.       Berks County still housed female Trusty inmates in the F-Unit of the Jail; 114

                 d.       Berks County Commissioners decided to move male Trusty inmates to the

Jail and Warden Quigley counselled the Commissioners on the "pros and cons and the feasibility"

of the decision; 115

                 e.      The Jail no longer issued pre-completed Partial Confinement Reentry

Orders to male Trusty inmates but instead staff assisted Trusty inmates (male and female) to obtain

orders once eligible to take furlough; 116

                 f.      Warden Quigley was not aware of any steps taken by the Jail to dismiss a

furlough Order held by a male Trusty prisoner; 117

                 g.      Warden Quigley swore she has the authority to change the Inmate

Handbook but typically presents proposed changes to the Berks County solicitor before a final

decision. 118

        53.      Following testimony, Mses. Victory and Velazquez-Diaz argued the Berks County

voluntarily ceased the constitutional violation and therefore Mses. Victory and Velazquez-Diaz

"should be entitled to discovery to the process by which [the changed housing policy] happened,

because the Supreme Court and the [Court of Appeals for the Third Circuit] have said that is

relevant to determining whether [the constitutional violation] will recur." 119         Berks County

responded by arguing we should not enter an injunction because "[a]t this point, there is no

irrevocable harm under the heightened standard for males and females because they are treated

nearly identically now" and argued "it is not a matter of cessation" because "the change [is not]

because of this litigation." 120




                                                  20
                     Post-trial status of Berks County's treatment of Trusty inmates.

        54.      After the evidence and arguments from counsel, we ordered: (1) Berks County to

file a status report describing the change in housing and treatment of male Trusty inmates by

December 2, 2019; (2) Plaintiffs to "move to withdraw the request for prospective relief or submit

Memoranda ... describing how we may continue to entertain a request for prospective relief under

the Prison Litigation Reform Act given the noticed changes in the treatment of male and female

Trusty inmates in the Berks County Jail System with a responsive brief ... due no later than

December 19, 2019." 121

        55.     Defendants timely filed its status report December 2, 2019 and filed a supplemental

status report on December 9, 2019. 122 According to the first status report:

                a.         Both female and male Trusty inmates: "are living in cells (A-Unit for males

and F-Unit for females) with two beds, a toilet, a sink and a desk;" "receive 6 [h]ours of [d]aily

[r]ecreation;" "have access to the dayroom which includes telephones, showers, microwaves, and

television" during indoor recreation periods; "have three designated visitation days per week;"

"may receive two visits per week from no more than three visitors at one time;" "use visitation

areas that have a glass partition between them and their visitor;" "carry their tray to their cell and

eat their meal in the cell;" and, "will be eligible for furlough." 123

                b.        Concerning the Jail's furlough policy, Berks County attested:

                          1.      "Between November 25 and November 27, 2019 [the Berks County

Jail System's] Treatment Department Staff provided information regarding general rules for Trusty

inmates and information regarding furloughs and work release. The information provided included

the presentation of slides 5, 10, and 11 of the former Orientation given to male Trusty inmates"

before November 8, 2018; 124



                                                   21
                       11.      Berks County Jail System "submitted a Partial Confinement Reentry

 Order to the sentencing judge" for all agreeable female Trusty inmates; 125

                      111.      After November 11, 2019, "a Partial Confinement Reentry Order

will be submitted to the sentencing judge on a case by case basis after a given [T]rusty inmate

meets the criteria for and requests a home furlough;" 126

                      1v.       Once "a male or female inmate is classified as a Trusty, they are

advised of that classification by being provided a Review for Trusty Status Memorandum from

Treatment Staff at [Berks County Jail System]." 127

                c.       Defendants also modified the Inmate Handbook "to exclude all references

to the former Community Reentry Center." 128

        56.     In its supplemental status report, Defendants stated they "modified its work release

program to allow male and female inmates to work on the same shift with the same employer" and

they "placed bulletin boards in[] the A-Unit and F-Unit [] where all job opportunities that come

to the Jail from outside employers are placed." 129

        57.     On December 9, 2019, Plaintiffs filed a memorandum expressing they still seek a

permanent injunction despite the reported changes claiming such changes are only a "voluntary

cessation" of the adjudged unconstitutional conduct. The Plaintiffs' memorandum addresses the

availability of the requested prospective relief under the Prison Litigation Reform Act (18 U.S.C.

§ 3626(a)(l )(A)). 130 Plaintiffs seek to permanently enjoin Berks County to:

               a.      "Provide the same amount of time each day during which cell doors are

unlocked and prisoners are permitted to access the dayroom for all Trusty women and men, unless

there is a unit-wide lockdown or individual disciplinary action." 131




                                                 22
                  b.    "Provide equal access to phones, microwaves, and showers to all Trusty

women and men, allowing both Trusty women and men to access those amenities during all time

periods when their cell doors are unlocked, unless there is a unit-wide lockdown or individual

disciplinary action." 132

                  c.    "Provide substantially equivalent visitation conditions for Trusty women

and men, including the length of visits, the frequency of visits, and the presence or absence of a

physical barrier between prisoners and their visitors." 133

                 d.     "Update the [Berks County Jail System] Inmate Handbook to reflect the

current internal furlough policy, including a list of the eligibility requirements for each type of

furlough." 134

                 e.     "Provide a completed Partial Confinement Reentry Order (i.e. furlough

order) (except for the prisoner's and judge's signatures) to all male and female Trusty prisoners

upon their attaining the Trusty classification, and send the proposed furlough orders to the

appropriate court or sentencingjudge." 135

                 f.     "Provide a written notice to all potential employers that contact [Berks

County Jail System] to seek work release employees that [Berks County Jail System] has both

male and female Trusty prisoners on work release who are available for employment." 136

                 g.    "Provide written notice, either individually or through public postings, to

all male and female Trusty prisoners about all work release job opportunities that [Berks County

Jail System] becomes aware of and meet [Berks County Jail System's] requirements." 137

                 h.    "File written status reports with the Court once every six months for two

years, updating the Court and Class Members on the treatment of Trusty men and Trusty women

in [Berks County Jail System] with respect to freedom of mobility, access to privileges, visitation



                                                 23
 conditions, and access to furloughs (including the number of men and women who have been

 approved for furloughs)." 138

         58.       Mses. Victory and Velazquez-Diaz added evidence:

                   a.          An October 3, 2019 Commissioners' Board Meeting Minutes "[a]dopting a

 resolution authorizing the award and the Director of Contracts & Procurement to execute as a result

 of Invitation to Bid #19-21-GR, two (2) contracts for the [Community Reentry Center] Elevator

 Modernization Project as identified herein" 139 :

                Dolan Construction, Inc.
                401 South 13 th Street
                Reading, PA 19602
                General Construction: Total Bid Not to Exceed Amount: $173,500.00

                H.B. Frazer Company - Pennsylvania
                3 Morgan Drive
                Reading, PA 19608
                Electrical Contractor: Total Bid Not to Exceed Amount: $30,976.00 140

                   b.      A November 10, 2019 Reading Eagle article, entitled "Berks County

officials close reentry center prior to federal trial," stating 141 :

                          1.         "County solicitor Christine M. Sadler said Saturday that the county

[C]ommissioners' decision to shut down the [Community Reentry Center] had been a topic of

discussion long before the lawsuit was filed. She said the facility, which was opened in 2010, was

a source of concern because it is considered inefficient and oversized;" 142

                         11.         "She said the decision was made now largely due to financial

factors;" 143

                        111.         "[Solicitor] Sadler said the county received notification in late

summer that the state was terminating its contract to use the Berks County Prison to house state

prisoners with technical parole violations- a significant loss in revenue to the county. That change



                                                     24
would also free up [fifty] beds and [fifty] spots in programs to help inmates reestablish themselves

back into the community;" 144

                     iv.        "[Solicitor] Sadler said the county's action is based on an October

court order;" 145

                      v.        "[Solicitor] Sadler said the county was precluded from making

changes to the program while the lawsuit was working its way through the court system based on

an order by U.S. District Judge Mark A. Kearney. But, she said, that order was overturned on

[October 11, 2019];" 146 and,

                     v1.        "When that happened, [Berks County's] Chief Financial Officer

Robert J. Patrizio brought a proposal to the [C]ommissioners. Sadler said he found that closing the

[Community Reentry Center] would save the county $1.4 million to $1.9 million in costs for

maintenance, needed equipment upgrades and personnel costs over the next two years." 147

                c.    A November 21, 2019 Reading Eagle article stating: The Berks County

Commissioners "defended to [Berks County resident Jane Palmer] their decision to close the

Community Reentry Center and move the reentry program to the Jail. Commissioner Christian Y.

Leinbach said the facility needed work on its elevators, HV AC system, and cameras, and those

costs would be avoided with the decision. He added the reentry program would remain the

same."148

       59.     On December 19, 2019, Defendants responded to Plaintiffs' memorandum

contesting the Plaintiffs' ability to seek prospective relief under 18 U.S.C. § 3626(a)(l)(A) and

traditional equitable principles given the changes to the housing policy and arguing the changes

render the request moot. Even if the request is not moot, Defendants argue the terms of the




                                                25
 proposed permanent injunction fail to meet the requirements of a permanent injunction under 18

 U.S.C. § 3626(a)(l)(A). 149

                                    II.     Conclusions of law

        60.      Congress, through the Prison Litigation Reform Act, does not bar prospective relief

 after Berks County moved the male Trusty inmates to the Jail and took steps to address Plaintiffs'

specific challenges to its treatment of male and female Trusty inmates in substantially equivalent

manner after our multiple Orders.

        61.     Berks County's last-minute changes do not moot Plaintiffs' request for permanent

injunctive relief.

        62.     Plaintiffs meet their burden of establishing the four elements for permanent

injunctive relief.

        63.     Plaintiffs' proposed prospective relief, in large part, satisfies the needs-narrowness-

intrusiveness requirements of the Prison Litigation Reform Act.

        64.     After carefully evaluating the substantial weight we afford to an adverse impact on

public safety and the operations of the criminal justice system by the entry of proposed prospective

relief, we enter permanent prospective relief under the Prison Litigation Reform Act.

       65.      Plaintiffs fail to show a basis for declaratory relief.

                                          III.    Analysis

       Our remaining issue is whether Mses. Victory and Velazquez-Diaz may obtain prospective

relief under the Prison Litigation Reform Act (18 U.S.C. § 3626(a)(l)(A)) and traditional

principles of our equitable powers. 150 Is a permanent injunction mooted or barred by Defendants'

trial eve changes, which seem to address the violations of female Trusty inmates' constitutional

rights? If Plaintiffs' claim for prospective relief is not mooted or barred, we must then consider


                                                  26
 whether the terms of the proposed injunction meet the needs-narrowness-intrusiveness test for

 entering prospective relief under the Prison Litigation Reform Act and if Plaintiffs' request meets

 the traditional four-part test for entering a permanent injunction. Mses. Victory and Velazquez-

 Diaz also move for declaratory relief.

         A.       Plaintiffs' request for prospective relief is not barred by the Prison Litigation
                  Reform Act.
         We first consider whether the Prison Litigation Reform Act bars the Class claim for

prospective relief because Berks County recent decisions to cure the constitutional violation. After

careful evaluation, we hold the Prison Litigation Reform Act does not bar entry of prospective

relief for the Class against the Defendants under the unique last-minute political decisions at issue

in this case.

        The Prison Litigation Reform Act identifies the particular findings we must make before

granting or approving certain remedies in actions challenging prison conditions:

              Prospective relief in any civil action with respect to prison conditions shall
              extend no further than necessary to correct the violation of the Federal right
              of a particular plaintiff or plaintiffs. The court shall not grant or approve
              any prospective relief unless the court finds that such relief is narrowly
              drawn, extends no further than necessary to correct the violation of the
              Federal right, and is the least intrusive means necessary to correct the
              violation of the Federal right. 151

As defined by Congress, "the term 'prospective relief means all relief other than compensatory

monetary damages." 152

        The Act mandates courts to terminate prospective relief "upon the motion of any party or

intervener" two years after relief is entered (or one year after a previous attempt to terminate

prospective relief) unless "the court makes written findings based on the record that prospective

relief remains necessary to correct a current and ongoing violation of the Federal right, extends

no further than necessary to correct the violation of the Federal right, and that the prospective relief


                                                   27
 is narrowly drawn and the least intrusive means to correct the violation." 153 Congress provides a

party or intervener seeking to terminate prospective relief may move at any time if "the relief was

approved or granted in the absence of [needs-narrowness-intrusiveness] findings." 154 We refer to

this aspect of the Act as the termination provision.

        The question is whether we may enter an injunction under Section 3626(a)(l)(A) against

Berks County and its officers after this Court and a jury adjudged them to have violated the

constitutional rights of prisoners but Berks County then took steps to cure the unconstitutional

conditions before entry of prospective relief.     As it appears from the parties' briefing and our

research, our Court of Appeals has not yet issued an opinion on this issue. But the parties direct

us to a split of authority among circuit courts of appeals who considered the interplay between the

mootness doctrine and entering prospective relief under the Prison Litigation Reform Act. The

circuit split stems from divergent interpretations of the phrase "necessary to correct the violation

of a Federal right" and whether Congress requires finding an ongoing violation of a Federal right

before entry of prospective relief.

        The earlier approach, taken in 2002 by the Court of Appeals for the Ninth Circuit in Hallett

v. Morgan 155 , interprets "necessary to correct the violation of the Federal right of a particular

plaintiff or plaintiffs" as requiring an ongoing live constitutional violation. In Hallett, a class of

women state prisoners moved to extend district court jurisdiction over a consent decree entered

several years earlier in a case where the class alleged Eighth Amendment violations at a state

prison for women. The motion to extend jurisdiction constituted prospective relief under Section

3626(a)(l)(A). After holding an evidentiary hearing, the district court concluded the prison cured

the constitutional violations and, finding no "current and ongoing" violation, held it lacked

authority to extend its jurisdiction over the consent decree.



                                                 28
        The prisoners appealed, arguing the district court applied the wrong standard by requiring

proof of a "current and ongoing" violation-language used by Congress in the Act's termination

provision-when entry of prospective relief under Section 3626(a)(l)(A) does not require a

plaintiff to show a "current and ongoing" violation. The court of appeals denied the prisoners'

argument, observing "[t]he quoted standard for termination does not differ materially from the

standard to be applied in deciding whether prospective relief is proper" and Section

3626(a)(l)(A)-through stating relief must be "necessary to correct"- "requires the existence of

constitutional 'violation' in need of correction." 156

        We compare this 2002 interpretation to the 2019 approach adopted by the Court of Appeals

for the Fourth Circuit in Porter v. Clarke 157 and shared by the Court of Appeals for the Eleventh

Circuit in 2010. 158 These circuit courts do not read Congress (through Section 3626(a)(l)(A)) to

require an active constitutional violation to enter prospective relief if the party seeking prospective

relief can prove a reasonable prospect the violation will recur. In Porter, death row inmates sued

the director of the Virginia Department of Corrections and the former warden of the state prison

housing death row inmates alleging the conditions of confinement violated the Eighth Amendment.

Between the time the death row inmates filed the case and entry of summary judgment in their

favor, the director and warden improved the death row inmates' living conditions. The district

court, finding the former conditions of confinement violated the Eighth Amendment as a matter of

law, considered whether it possessed the authority to enter an injunction against the director. The

district court concluded it had the authority to enter an injunction despite the changes, relying

largely on traditional principles of equity and Congress's decision to insert "current and ongoing

violation" in the termination section but not in the section authorizing an initial entry of prospective




                                                  29
relief. The district court enjoined the director from reimposing conditions adjudged to be violative

of the Constitution.

        The Court of Appeals for the Fourth Circuit affirmed the district court, relying on three

main points in its reasoning. First, the court of appeals agreed Congress omitting "current and

ongoing" from the entry of initial prospective relief is "strong evidence 'that Congress did not

intend for the 'current and ongoing' standard to apply outside of termination. "' 159 Second, the

court of appeals closely considered the text of the termination provision-"relief remains

necessary to correct a current and ongoing violation of the Federal right, extends no further than

necessary to correct the violation of the Federal right"-and found including both "necessary to

correct the violation" as requiring "a current and ongoing violation" would make "redundant the

phrase current and ongoing violation in Section 3626(b)(3), as that provision also requires that the

court find the prospective relief necessary to correct." 160 Third, the court invoked a separation of

powers principle enunciated by the Supreme Court in Miller v. French: courts "should not construe

a statute to displace courts' traditional equitable authority absent the clearest command or an

inescapable inference to the contrary." 161

        Judge Niemeyer dissented in Porter, drawing on the Court of Appeals for the Ninth

Circuit's decision in Hallett by interpreting the phrase "necessary to correct the violation of a

Federal right" as requiring an ongoing violation. 162 Judge Niemeyer focused on the legislative

history of the Prison Litigation Reform Act, noting "the [Prison Litigation Reform Act]

attempt[ed] to eliminate unwarranted interference with the administration of prisons . . . by

establish[ing] standards for the entry and termination of prospective relief in civil actions

challenging prison conditions." 163




                                                30
         Mses. Victory and Velazquez-Diaz argue we should adopt the 2019 reasoning of the Court

 of Appeals for the Fourth Circuit in Porter, and Berks County argues we should apply the 2002

reasoning of the Court of Appeals for the Ninth Circuit's Hallett decision.            Reviewing the

 arguments on how to best interpret "necessary to correct the violation of a Federal right" in Section

3626(a)(l)(A), we conclude the Porter analysis accurately reflects Congress's purpose of not

requiring an active violation of a Federal right to enter prospective relief.

        We agree with the Porter majority's textual reading. Congress's use of "current and

ongoing" in the termination provision but not in the entry of initial relief indicates Congress did

not seek to mandate a party to show an ongoing violation before entry of prospective relief under

Section 3626(a)(l)(A). This reading makes practical sense. A party seeking prospective relief

under Section 3626(a)(l)(A) has likely only recently proven a defendant violated their Federal

rights. Why should the plaintiff have to prove the violation again to be awarded prospective relief?

        We are also persuaded the phrase relief "shall extend no further than necessary to correct

the violation of the Federal right" cannot mean a "current and ongoing violation" when looking to

the termination provision which includes both phrases. As the Court of Appeals for the Fourth

Circuit reasoned, reading the "necessary to correct the violation" phrase to mean a "current and

ongoing violation" would make one phrase redundant of the other. Also, the termination provision

requires a court to issue "written findings based on the record that prospective relief remains

necessary to correct a current and ongoing violation of the Federal right [and] extends no further

than necessary to correct the violation of the Federal right" 164-   if they mean the same thing, why

would Congress direct written findings as to each?

       We also find convincing the separation of powers principle relied upon by the Court of

Appeals for the Fourth Circuit: if Congress wants to strip the court of its equitable powers, it must



                                                  31
 do so expressly.    There 1s no express language stripping our equitable powers in Section

 3626(a)(l)(A).

        Our reading also has a pragmatic benefit: it precludes a defendant who defends the

constitutionality of a practice all the way through trial from avoiding the entry of prospective relief

by changing the questioned policy (maybe even only on a temporary basis) before prospective

relief can be entered. We cannot imagine the Prison Litigation Reform Act--enacted to address

frivolous litigation filed by prisoners and to limit indefinite federal court involvement in prison

litigation 165-would diminish the ability of a prisoner or class of prisoners from obtaining

prospective relief after proving a Federal right violation.

        We find these reasons more persuasive than the reasoning in Hallett. The Court of Appeals

for the Ninth Circuit in Hallett found "[Section 3626(a)(l)(A)], too, requires the existence of a

constitutional violation in need of correction." 166 But the Court of Appeals for the Ninth Circuit

does not explain a situation where a court determines entry of prospective relief is still necessary

even if a defendant acts to respond to an adverse ruling or verdict before the District Judge can

enter prospective relief. 167 We find the Court of Appeals' reasoning in Porter more persuasive

and adopt the approach of the Fourth Circuit. A plaintiff seeking prospective relief does not need

to show a current and ongoing violation of a Federal right to obtain prospective relief. Thus, Mses.

Victory and Velazquez-Diaz are not barred by the Prison Litigation Reform Act in their request

for prospective relief even if they currently fail to show a current and ongoing violation of the

Federal rights of female Trusty inmates in the Berks County Jail System.

       B.      Plaintiffs' request for a permanent injunction is not moot under traditional
               equitable principles.
       Finding the Prison Litigation Reform Act does not bar Plaintiffs from requesting a

permanent injunction, we must then consider whether Berks County's changes to its prison policies


                                                 32
 moots Plaintiffs' claim under traditional principles of equity. Berks County, citing their decision

to move male Trusty inmates back to the Jail on the last business day before trial and other

assurances of remedying adjudged constitutional violations in two status reports, argue the request

for injunctive relief is moot under traditional principles of equity. We do not agree.

         Article III of the U.S. Constitution provides the "judicial Power shall extend to ... Cases .

. . [and] to Controversies." 168 Our Court of Appeals explained: "[t]his grant of authority embodies

a fundamental limitation restricting the federal courts to the adjudication of 'actual, ongoing cases

or controversies. "' 169 A case "is moot when the issues presented are no longer 'live' or the parties

lack a legally cognizable interest in the outcome." 170 A "court's ability to grant effective relieflies

at the heart of the mootness doctrine. That is, [i]f developments occur during the course of

adjudication that eliminate a plaintiffs personal stake in the outcome of a suit or prevent a court

from being able to grant the requested relief, the case must be dismissed as moot." 171

        Generally, "voluntary cessation of allegedly illegal conduct does not deprive the tribunal

of power to hear and determine the case, i.e., does not make the case moot." 172 "But jurisdiction,

properly acquired, may abate if the case becomes moot because (1) it can be said with assurance

that there is no reasonable expectation ... that the alleged violation will recur, and (2) interim

relief or events have completely and irrevocably eradicated the effects of the alleged violation." 173

It is only "[w]hen both [of these] conditions are satisfied ... that the case is moot." 174 Our Court

of Appeals "articulated the burden for the party alleging mootness as 'heavy,' even

'formidable. '" 175

        Our Court of Appeals decision in DeJohn v. Temple University is useful for evaluating

whether a defendant meets the heavy burden of proving an injunction request is moot. 176 In

DeJohn, a graduate student alleged his university's sexual harassment policy violated the First



                                                 33
 Amendment. He sought injunctive relief to enjoin the university from continuing to use the policy.

 Less than three weeks before the deadline for filing dispositive motions, the university changed its

 policy, addressing the student's First Amendment concerns with its change.              The student

nonetheless moved for summary judgment arguing the original policy violated the First

 Amendment. The district court granted the student's summary judgment motion and enjoined the

university from reimplementing or enforcing the original sexual harassment policy. The university

appealed the injunction arguing the district court lacked jurisdiction to issue an injunction relating

to the harassment policy because "the constitutionality of the former policy was rendered moot

after [the university] voluntarily revised the policy." 177

        Our Court of Appeals, looking at "the posture of this case," felt "no assurance" the

university "would not reimplement its [earlier sexual harassment], absent an injunction, after th[e]

litigation ha[d] concluded" and ruled the case was live. 178 Now-Chief Judge Smith, writing for

the unanimous panel, felt no assurance because: (1) the university "did not change its sexual

harassment policy for more than a year after the commencement of litigation and then only near

the end of discovery, less than three weeks before the dispositive motions deadline in the case;"

and, (2) "[m]ore importantly, [the university] defended and continues to defend not only the

constitutionality of its prior sexual harassment policy, but also the need for the former policy." 179

Judge Smith concluded "these two factors [are] significant in evaluating whether there is a

'reasonable expectation' that [the university] will reimplement its previous sexual harassment

policy."1so

       As Judge Smith reviewed the university's assurances in DeJohn, we now review the

assurances from Berks County as to whether it will resort to the adjudged unconstitutional policies.




                                                  34
 We look at the timing of the change and whether the Berks County defended the constitutionality

 and need for the former policy.

           We look first to the timing of Berks County's changes. Ms. Victory sued Berks County in

December 2018 alleging the County's policy of housing male Trusty inmates in the Reentry Center

and female Trusty inmates in the Jail violated the Equal Protection Clause. Ms. Victory promptly

moved for preliminary injunction. Berks County responded by defending its housing policy. We

held a full-day hearing in January 2019. Berks County again defended its housing policy at the

hearing, arguing male and female Trusty inmates are similarly confined to a limited space. We

issued a preliminary injunction one year ago ordering Berks County to provide "the same liberty

and freedom of movement provided to male Trusty inmates housed at the Community Reentry

Center." 181 We eventually dissolved the injunction upon Ms. Victory's release from custody two

weeks later.

        On May 20, 2019, we granted Ms. Velazquez-Diaz's motion for a preliminary injunction

ordering Berks County to submit a plan providing her the "the freedom of movement provided to

male Trusty inmates at the Community Reentry Center." 182 On July 1, 2019, Warden Quigley

submitted a plan after "continually reviewing all options to develop a plan that would be as safe

and secure as possible." 183 We held a contempt hearing a week later. At the beginning of the

hearing, we questioned counsel for Berks County about whether a way to address the Class claims

would be to move the male Trusty inmates to the Jail. We directly asked Berks County's counsel:

"How about if [we] order all the men out of the [Community Reentry Center] and back to jail?"184

Berks County's counsel stated he would discuss this decision with the Commissioners. We heard

nothing.




                                                35
        If Berks County's counsel discussed this policy with the Commissioners before the

 November Notice, it was not presented on the record. Berks County instead continued to represent

 it could redesign the Jail's quarantine unit into a housing unit for female Trusty inmates with

 substantially equivalent living conditions to male Trusty inmates despite Warden Quigley and

 Captain Castro repeatedly expressing security concerns with this approach. In briefing cross-

motions for summary judgment, Berks County listed the significant security concerns if it created

a female housing unit either in the Reentry Center or in the Jail. Berks County did not address

moving male inmates out of the Reentry Center. On October 17, 2019, we ruled the totality of

differences in the housing policy between male and female Trusty inmates violated the Equal

Protection Clause as a matter of law with regards to freedom of movement, access to showers,

telephones, microwaves and dayroom, and visitation. 185 We found issues of fact as to access to

furloughs requiring a jury trial on this issue.

        On November 8, 2019, the last business day before beginning the three phase trial, Berks

County filed a one-page Notice to "advise that the Berks County Board of Commissioners decided

to move the inmates that have been housed at the Berks Reentry Center to the Berks County

Jail." 186 The Notice did not explain why the Commissioners made the decision, nor did the Notice

detail if the housing policy would be permanent.

       While for slightly different reasons than DeJohn, we find the timing of Berks County's

change does not assure us the violation will not recur. In contrast to DeJohn, where the university

changed its policy three weeks before the dispositive motion deadline, Berks County changed its

housing policy after we found the housing policy violated the Constitution as a matter oflaw. We

cannot disparage Berks County for attempting to comply with the Constitution after we found its

housing policy was unconstitutional as a matter of law. But we also cannot consider these changes



                                                  36
 are permanent when Berks County litigated the case for almost a year without proposing moving

 male inmates from the Reentry Center to the Jail and then moved male inmates out of the Reentry

Center on the last business day before trial on the remaining issues. Berks County did not notify

opposing counsel before filing the Notice. 187 We directly addressed this possible move during a

July 2019 hearing. We find the timing of the change weighs against Berks County's mootness

argument.

        Our Court of Appeals next directs us whether Berks County defended and continues to

defend the constitutionality of its earlier housing policy and the need for the housing policy. As

addressed above, Berks County defended the constitutionality of its housing and furlough policies

throughout the case-through three separate preliminary injunctions, a contempt hearing, multiple

appeals to our Court of Appeals, two affirmative motions for summary judgment, defending a

motion for summary judgment, and at trial. Berks County submitted affidavits defending the

constitutionality of the policy after we issued a preliminary injunction making extensive findings

the housing policy violated the Equal Protection Clause. 188 We have no reason to believe Berks

County does not continue to defend the constitutionality of its earlier policy of housing male

inmates in the Reentry Center. 189

       Berks County, after the change, says it no longer needs to house male inmates in the

Reentry Center to ensure safety and security. 190 But Berks County only avers this in briefing. We

have no assurances from Berks County personnel. We question: What happens if there is a spike

in prisoner population? Will Berks County need to reopen the Reentry Center? What happens

after the contracted renovations to the Reentry Center? What happens if the voters remove the

Commissioners who seemingly waited approximately ten months to make this decision after we

found the policy unconstitutional and approximately one month after approving a contract for



                                               37
 construction renovations to the Reentry Center?         It is Berks County's "heavy" and "even

formidable" burden to prove mootness. 191 Berks County offers no assurances it will not move men

back to the Reentry Center if we do not enter an injunction. We cannot conclude there is no

reasonable expectation the alleged violation will recur. Under DeJohn, Berks County fails to meet

its burden.

        Berks County argues this situation is unlike DeJohn and relies on the Court of Appeals for

the Eleventh Circuit's decision in Jews for Jesus to argue injunctive relief is moot because it

occurred only after Berks County's "substantial deliberation." 192 In Jews for Jesus, a missionary

organization sued an airport seeking injunctive and declaratory relief against the airport's policy

prohibiting the distribution ofliterature at the airport. About one month after the organization filed

its case, the airport lifted its prohibition on distributing literature. The organization, which could

now lawfully distribute its literature in the airport, argued the airport's change did not moot the

case because of the possibility of a return to the earlier policy. The Court of Appeals for the

Eleventh Circuit disagreed. It found no reasonable expectation that the airport would return to its

restrictive policy because the change (1) resulted from substantial deliberation by airport officials;

and (2) had been consistently applied for three years.

       We are not bound to follow the Court of Appeals for the Eleventh Circuit in Jews for Jesus.

But even under the factors looked to by the Court of Appeals for the Eleventh Circuit, Berks

County fails to meet its burden to show mootness.          It adduced no evidence of substantial

deliberation. Berks County argues "whether to make improvement[ s] to the facility or shut the

[Reentry Center] was a topic of discussion long before the litigation began." 193 But our record

defies this averment. Berks County did not raise the prospect of moving male inmates out of the

Reentry Center during the January or May preliminary injunction hearings where Commissioners



                                                 38
 testified. In the July 2019 contempt hearing we asked Berks County's counsel if the solution

 would be to move the male inmates out of the Reentry Center, and counsel did not know whether

this solution would work because of overcrowding concerns. It never mentioned this deliberation.

It instead approved a six-figure expenditure of taxpayer funds to renovate the Reentry Center.

         We are also persuaded by evidence submitted in the present briefing disproving substantial

deliberation. Mses. Victory and Velazquez-Diaz attach a Commissioners' Board Meeting Minutes

from October 3, 2019 where the Commissioners adopted a resolution authorizing the award of two

contracts (for a combined value of $204,476) for the Community Reentry Center "Elevator

Modernization Project." 194 This evidence shows a month before Berks County filed its November

Notice, its Commissioners approved bids to improve the Reentry Center. We cannot see why the

Commissioners would agree to expend over $200,000 of taxpayer dollars to improve a facility

while they also seriously considered shutting its doors to inmates. Berks County references the

November 10, 2019 Reading Eagle article to show substantial deliberation. The article's author

recounts County Solicitor Sadler's purported statements: the "decision to shut down the

[Community Reentry Center] had been a topic of discussion long before the lawsuit was filed." 195

But then the article describes the financial calculation shifted because the Commonwealth notified

Berks County it would terminate a contract late this past summer. 196 The article also states the

Commissioners changed the policy because of a court order. 197        We are not convinced the

somewhat conflicting hearsay statements made by the Solicitor to the Reading Eagle prove

substantial deliberation.

       Berks County must prove mootness. Berks County elected not to support its briefing with

affidavits of the Commissioners or the County Solicitor describing the deliberations leading to




                                               39
 closing the Reentry Center. It instead relies on bare assertions in the briefing. Its say-so is

 insufficient to meet a heavy burden.

        Even if Berks County showed substantial deliberation, the court of appeals in Jews for

Jesus also considered whether the policy has been consistently applied. Our record reveals Berks

 County has attempted to cure the adjudged constitutional violations through changes made in

November and December and continues to act in accordance with the changes. But, unlike in Jews

for Jesus, Berks County only changed its policies within the past two months and did not swiftly

change the challenged policies as the airport did.

        Berks County argues we must also consider the presumption of good faith afforded to

government entities and officials even if we find it fails to meet its burden of proving mootness.

We note although "'government officials are presumed to act in good faith,' courts have concluded

that government actors must make a showing that they are entitled to such a presumption when

they voluntarily cease allegedly unlawful conduct." 198 We do not see-and Berks County does

not cite-a decision from our Court of Appeals specifying the showing a government entity or

official must make to receive the good faith presumption. But other courts of appeals considering

whether the good faith presumption applies have looked to whether: (1) the decision is based on

substantial deliberation; 199 (2) the policy has been consistently applied for a period oftime; 200 (3)

policy change is "broad in scope and unequivocal in tone;" 201 (4) the policy "could be easily

abandoned or altered in the future;" 202 (5) defendant unambiguously terminated the unlawful

conduct; 203 and, (6) defendant swears to continue the new policy beyond the litigation. 204

       We are persuaded to apply this guidance from other courts of appeals to determine whether

Berks County is entitled to a good faith presumption. We just considered the first two factors. For

the reasons already stated, neither weighs in favor of granting a good faith presumption to Berks



                                                 40
 County. We are not convinced Berks County substantially deliberated in closing the Community

Reentry Center and the policy has only been applied since November.

        We next consider whether the policy changes are broad in scope and unequivocal in tone.

The policy changes are rather broad: Berks County closed the Reentry Center, moved all male

inmates to the Jail, and changed various facets of its furlough policies. Berks County submitted

status reports detailing male Trusty inmates are now housed in similar living conditions to female

Trusty inmates in the Jail. The status reports detail changes to the furlough program, including

ceasing a male only orientation where Berks County staff provided male Trusty inmates with pre-

filled Partial Confinement Reentry Orders. The status reports are detailed. But we do not see an

unequivocal tone the policy will continue. We are mindful Commissioners made the decision to

move male Trusty inmates, 205 and we have no unequivocal message from the Commissioners they

will not again change the housing policy. The parties cite to a November 21, 2019 newspaper

report of Commissioner Leinbach telling a Berks County citizen during a townhall that the Reentry

Center "needed work on its elevators, HV AC system, and cameras, and those costs would be

avoided with the decision."206 At least according to this article, Commissioner Leinbach did not

state Berks County will not reopen the Reentry Center as a male-only housing facility because of

the adjudged constitutional violations.     Presumably, if the cost-calculation changes, the

Commissioners could consider reopening the Reentry Center as an inmate housing unit.

       We next consider whether the policy changes could be easily abandoned or altered in the

future. This review is two-fold: we must consider the housing policy changes and the changes to

the Jail's furlough policy. First, as demonstrated by the November 8, 2019 Notice to the Court,

Berks County can rather easily move prisoners between the Jail and Reentry Center.           The

November decision did not seem subject to public input or extensive review by Jail personnel;



                                              41
 Warden Quigley only counselled the Commissioners on the "pros and cons" and "feasibility" of

moving prisoners. 207 Absent an injunction, Berks County could rather easily move male prisoners

back to the Reentry Center. Regarding furloughs, Berks County discontinued the male only

orientation and changed the furlough policy to assist a Trusty inmate (male or female) to obtain a

furlough on a case-by-case basis. This policy can also be undone rather easily if Berks County

resumes offering male Trusty inmates with an orientation denied to female Trusty inmates.

        The fifth factor-whether defendant unambiguously terminated the unlawful conduct-is

contested by the parties. Berks County argues their changes address adjudged constitutional

violations; Mses. Victory and Velazquez-Diaz argue the changes give rise to new constitutional

concerns. Our review of the status reports and the November 15, 2019 permanent injunction

transcript reveals the adjudged constitutional violations have been addressed but cannot say, based

on the current record, Berks County has unambiguously terminated the unlawful conduct. Sixth,

we look to sworn statements. We have no affidavit from Berks County swearing to continue the

new policy beyond this litigation.

        The balance of these factors compel our finding Berks County is not entitled to a good faith

presumption. Berks County staunchly defended its housing policy throughout this case. In doing

so, it did not propose closing the Community Reentry Center as a male housing unit, despite us

raising this distinct possibility during a July 2019 hearing. Berks County appealed each injunction

ruling to our Court of Appeals and did not change its housing policy until the last business day

before our four-day trial. After over 300 docket entries, a four-day trial, and multiple injunction

hearings, we cannot award a good faith presumption to Berks County for changing policies only

after the policies were adjudged to be unconstitutional as matter of law.




                                                42
        C.       Plaintiffs meet traditional requirements for award of a permanent injunction.

        Mses. Victory and Velazquez-Diaz argue a permanent injunction is warranted to ensure

 Berks County does not resume its unconstitutionally discriminatory treatment of members of the

 Class by affording better treatment to Trusty men than Trusty women housed in the Jail. Berks

County argues we should not enter an injunction because it is "an extraordinary remedy, which

should be granted only in limited instances."208

        In assessing whether injunctive relief is appropriate, we must consider whether:

             ( 1) the moving party has shown actual success on the merits; (2) the moving
             party will be irreparably injured by the denial of injunctive relief; (3) the
             granting of the permanent injunction will result in even greater harm to the
             defendant; and (4) the injunction would be in the public interest. 209

We review each element to determine whether Mses. Victory and Velazquez-Diaz meet their

burden to prove the requirements of a permanent injunction.

                1.      Mses. Victory and Velazquez-Diaz show actual success on the merits.

        The first element is whether Mses. Victory and Velazquez-Diaz can prove actual success

on the merits. Mses. Victory and Velazquez-Diaz argue they proved constitutional violations as a

matter of law on summary judgment and to a jury on the issue of access to furlough. Berks County

concedes, for the purposes of this Motion only, Mses. Victory and Velazquez-Diaz succeeded on

the merits. Mses. Victory and Velazquez-Diaz meet this element.

                2.      Mses. Victory and Velazquez-Diaz show irreparable injury.

       We next look to whether Mses. Victory and Velazquez-Diaz can show irreparable injury.

Mses. Victory and Velazquez-Diaz, on behalf of the Class, established the pre-November 8, 2019

housing conditions and the pre-December 2, 2019 policies regarding access to furloughs violated

the Equal Protection Clause and, as such, made a clear showing of irreparable harm if the

conditions returned in whole or in part.


                                                 43
        Discrimination on the basis of sex demonstrates irreparable injury:

            [T]he right to equal treatment guaranteed by the Constitution is not co-
            extensive with any substantive rights to the benefits denied the party
            discriminated against. Rather, as we have repeatedly emphasized,
            discrimination itself, by perpetuating "archaic and stereotypic notions" or
            by stigmatizing members of the disfavored group as "innately inferior" and
            therefore as less worthy participants in the political community, can cause
            serious non-economic injuries to those persons who are personally denied
            equal treatment solely because of their membership in a disfavored
            group.210

"Deprivation of constitutional right alone constitutes irreparable harm as a matter of law, and no

further showing of irreparable harm is necessary." 211

        Berks County argues, because of the changes made since being adjudged to have violated

the Equal Protection Clause, Mses. Victory and Velazquez-Diaz can no longer show the Class

suffers irreparable harm. We extensively analyzed this argument above by finding Berks County

fails to show no reasonable probability of recurrence. We incorporate our analysis in finding Mses.

Victory and Velazquez-Diaz show a reasonable probability the constitutional violations could

recur. Given the possibility of recurrence, we conclude Mses. Victory and Velazquez-Diaz show

irreparable injury.

               3.     Mses. Victory and Velazquez-Diaz show the granting of injunctive
                      relief will not result in greater harm to the Berks County.

       We next consider whether Mses. Victory and Velazquez-Diaz can show the balance of the

hardships weigh in favor of awarding injunctive relief. Mses. Victory and Velazquez-Diaz argue

deprivations of their constitutional rights outweigh harm alleged by Berks County. 212 Berks

County argues they will suffer greater harm than the Class if we order a permanent injunction

"which differs from the current treatment" because it would "require[] a new safety and security

evaluation and changes in policies and procedures already completed, or in the process of

completion, by Berks Defendants."213 Berks County also argues a permanent injunction would

                                               44
 cause hardship as it would require our intervention before "any changes regardless of whether

those changes implicate a potential violation."214

        The entered injunction does not compel Berks County to change the purported status quo.

Berks County will not need to conduct new security evaluations. The injunction only prevents

Berks County from returning to the pre-change conditions. We only order Berks County to remedy

adjudged constitutional violations by providing substantially equivalent treatment. We also do not

see why Berks County would have to propose any change to us; it would only have to bring to our

attention any changes affecting the minimally intrusive injunction. While the injunction may

impose minimal hardship to Berks County, female Trusty inmates would suffer great hardship if

Berks County returned to adjudged unconstitutional living conditions. We find Mses. Victory and

Velazquez-Diaz meet this element.

               4.     Mses. Victory and Velazquez-Diaz show an injunction is in the public
                      interest.

       The fourth element is whether the public interest is disserved by an injunction. Mses.

Victory and Velazquez-Diaz argue the public interest "clearly favors the protection of

constitutional rights." 215 Berks County argues the public interest would be disserved because an

injunction would require Berks County to "confer with the Court regarding any additional changes

it seeks to make, thereby impeding the Court's other functions." 216 The terms of the injunction

meeting the needs-narrowness-intrusiveness requirements of the Prison Litigation Reform Act (as

discussed in the next section) would largely only serve to prevent Berks County from reimposing

pre-change conditions. Berks County is ordered to continue policies already in practice. We

anticipate limited court involvement. Under the Prison Litigation Reform Act, Berks County can

move to dissolve the injunction in two years. When we weigh the public interest in denying an

injunction against the strong public interest in vindicating constitutional rights and preventing


                                               45
 future constitutional violations, we find an injunction defined in the accompanying Order serves

 the public interest.

         D.       Prospective relief findings under 18 U.S.C. § 3626(a)(l)(A).

         Mses. Victory and Velazquez-Diaz seek a permanent injunction governed by the Prison

Litigation Reform Act, 18 U.S.C. § 3626(a)(l)(A). Our Court of Appeals instructs we "cannot

'grant or approve any prospective relief unless [we] make the needs-narrowness-intrusiveness

findings." 217 Section 3626(a)(l)(A) also requires us to "give substantial weight to any adverse

impact on public safety or the operations of a criminal justice system caused by the relief." 218

        We first consider whether the terms of the injunction proposed by Mses. Victory and

Velazquez-Diaz meet the needs-narrowness-intrusiveness requirements. We then give substantial

weight to any adverse impact on public safety or the operations a criminal justice system caused

by any considered relief.

                  1.     Prospective relief needs-narrowness-intrusiveness findings under 18
                         U.S.C. § 3626(a){l)(A).
        Mses. Victory and Velazquez-Diaz propose an injunction containing eight different terms.

The proposed terms address:

              1. the adjudged constitutional violation regarding freedom of movement
              and access to privileges (terms (a) and (b));

              2. the adjudged constitutional violation concerning visitation (term (c));

              3. the adjudged constitutional violation regarding access to furloughs
              (terms (d) through (g)); and,

              4. a reporting requirement for the Class to inspect constitutional
              compliance (term (h)).

We must make findings as to the needs-narrowness-intrusive for each term of the proposed

injunction.



                                                  46
                        a.     Proposed injunction terms as to freedom of movement and
                               access to privileges.

        The first two terms of the permanent injunction proposed by Mses. Victory and Velazquez-

Diaz request we order Berks County to:

                a.     Provide the same amount of time each day during which cell
            doors are unlocked and prisoners are permitted to access the dayroom for
            all Trusty women and men, unless there is a unit-wide lockdown or
            individual disciplinary action. 219

                b.      Provide equal access to phones, microwaves, and showers to all
            Trusty women and men, allowing both Trusty women and men to access
            those amenities during all time periods when their cell doors are unlocked,
            unless there is a unit-wide lockdown or individual disciplinary action. 220

Mses. Victory and Velazquez-Diaz make similar arguments for why these two proposed terms

meet the needs-narrowness-intrusiveness test, arguing the terms are: (1) necessary because our

October 17, 2019 Memorandum found unconstitutional differences in the amount of time male

Trusty inmates enjoyed out of their cell with access to privileges such as phones, microwaves, and

showers compared to female Trusty inmates; (2) narrowly drawn because they are limiting the

proposed term to the core unconstitutional findings; and, (3) the least intrusive means because the

terms do not order Berks County to do anything beyond what they already say they are doing in

its status reports. Berks County argues these terms are not the least intrusive means necessary

because they require identical treatment rather than substantially equivalent treatment.

       As we explained throughout this litigation, Berks County does not need to treat male and

female Trusty inmates identically. 221 They must only treat similarly situated inmates substantially

equivalent (or, "in parity"), unless there is a constitutionally permissible reason for the unequal

treatment. To determine substantial equivalence, we are instructed to look to the totality of living

conditions. For example, Berks County Jail could treat male and female Trusty inmates in parity

even if men received more time out of their cells than women so long as women received a

                                                47
 corresponding benefit such as providing more time for programming which the Jail did not offer

to men. It is not appropriate to conduct a side-by-side comparison of an inmates' confinement to

determine compliance with the Equal Protection Clause. But we did observe if the Jail offers

lopsided freedoms for one sex, there must be a strong corresponding benefit offered to other sex

for us to find parity. 222 We found Berks County, which offered male Trusty inmates eighteen

hours of time per day with an unlocked cell and access to a dayroom, phones, microwaves, and

showers, did not offer any substantial corresponding benefits to female Trusty inmates who spent

all but six hours in a locked cell in the Jail. 223 We found these differences in living conditions

violated the Constitution as a matter of law. 224

        We must make needs-narrowness-intrusiveness findings based on the extensive record

before us. In other words, we cannot be blind to the reality ofliving conditions at the Berks County

Jail when making these findings. The Berks County Jail consists of--or at least formerly consisted

of-two facilities: the Reentry Center and the Jail. The Reentry Center, as currently constructed,

requires inmate cells to remain unlocked for eighteen hours because of communal bathrooms. The

unlocked cells also enable inmates to access the dayroom, phones, microwaves, and showers.

Male Trusty inmates, however, no longer reside in the Community Reentry Center. Both male

and female inmates reside in the Jail. Male and female Trusty inmates living conditions in the Jail

are very similar, at least according to Berks County's status report. Our parity calculation is based

on a situation where male and female Trusty inmates are similarly housed.

       Based on this context, we agree with Berks County the language in proposed terms (a) and

(b) are overly intrusive and not necessary to correct the violation of the female Trusty inmates

Federal rights. If we were to require the "same amount of time each day" or "equal access," we




                                                    48
 would be ordering more than the Equal Protection Clause requires. We can only order substantial

equivalence.

        But we find if we replace "same amount of time each day" and "equal access" with

"substantially equivalent," then the proposed terms meet the needs-narrowness-intrusiveness

findings. 225 We find these terms necessary- female Trusty inmates submitted undisputed evidence

they received significantly less freedom of movement and access to privileges than male Trusty

inmates living in the Reentry Center.        Enjoining Berks County from reimposing disparate

treatment is necessary to correct the adjudged violation of female Trusty inmates' constitutional

rights. The proposed terms are narrow; they are based on our findings in our October 17, 2019

Memorandum.        They specifically identify conditions previously substantially unequal.        The

proposed terms are also minimally intrusive. The terms require the Berks County Jail to similarly

schedule recreation time for male and female Trusty inmates. Berks County admits to already

providing these terms to inmates, so it does not require novel safety or security studies or meetings.

The proposed terms contemplate situations occurring in the Jail which would prevent the Jail from

providing substantial equivalence-lockdowns or individual disciplinary action-because these

circumstances (largely out of Berks County's control) could disproportionately affect recreation

time of one sex.

       Berks County's only specific objection to these proposed terms is language requiring

identical treatment. We agree with this objection, but we find these proposed terms otherwise

meet the Prison Litigation Reform Act's needs-narrowness-intrusiveness requirements. We enter

prospective relief under 18 U.S.C. § 3626(a)(l)(A) on these proposed grounds, with slight

modifications, in the accompanying Order.




                                                 49
                          b.      Proposed term regarding visitation.
         Mses. Victory and Velazquez-Diaz's proposed third term of the permanent injunction reads

Berks County shall:

                 c.        Provide substantially equivalent visitation conditions for Trusty
             women and men including the length of visits, the frequency of visits, and
             the presence or absence of a physical barrier between prisoners and their
             visitors. 226
Mses. Victory and Velazquez-Diaz argue this term meets the Prison Litigation Reform Act's

needs-narrowness-intrusiveness standard because: (1) it is necessary to correct the unconstitutional

differences in visitation conditions found as a matter of law in our October 17, 2019 Memorandum;

(2) it is narrowly drawn to address the findings we made in ruling visitation conditions violated

the rights of female Trusty inmates; and, (3) it is the least intrusive means because it does not order

Berks County to do anything beyond what they are already doing. Berks County responds arguing

this injunction addresses conditions of visitation, such as the "length of visits" and "frequency of

visits," not part of this litigation.

         We again observe prospective relief must be "necessary to correct the violation of the

Federal right." 227   If the proposed term does not correct a violation, then we cannot enter

prospective relief under Section 3626(a)(l)(A).         We agree with Berks County we cannot

prospectively order it to remedy a condition of visitation never deemed to be violative of a Federal

right.    In our October 17, 2019 Memorandum finding visitation conditions violated the

Constitution as a matter of law, we cited male Trusty inmates received visits without glass

barrier. 228 We agree the Class did not raise, and we did not address, the "length of visits" and

"frequency of visits" in our October 17, 2019 Memorandum.

         Otherwise omitting these conditions from the proposed term on visitation, we find the

proposed term meets the needs-narrowness-intrusiveness requirement required for entry of


                                                  50
 prospective relief.         The proposed term-mandating substantially equivalent visitation

 conditions-is necessary as a matter of law because of the adjudged violation of female Trusty

 inmates' constitutional rights. It is narrowly drawn. It only affects visitation conditions and

specifically addresses physical barriers. It is the least intrusive means. Berks County states it is

already offering substantially equivalent visitation conditions for male and female Trusty inmates.

While we must omit the conditions "the length of visits" and "the frequency of visits," we find this

term otherwise meets the needs-narrowness-intrusiveness findings of the Prison Litigation Reform

Act and include the term in our accompanying Order.

                        c.        Proposed terms regarding access to furlough.

        Mses. Victory and Velazquez-Diaz propose four terms addressing the unconstitutional

access to furlough found by the jury during our November 2019 trial.               The difficulty with

determining the needs-narrowness-intrusiveness of these proposed terms is the jury decided the

unconstitutionality of Berks County's access to furloughs. Of course, they did not issue specific

findings as to why they reached this verdict. Nevertheless, we attempted to summarize the elicited

facts during trial and determine whether the adduced evidence supports the proposed terms for the

permanent injunction.

       Mses. Victory and Velazquez-Diaz first propose Berks County shall:

               d.       Update the [Berks County Jail System] Inmate Handbook to
           reflect the current internal furlough policy, including a list of the eligibility
           requirements for each type of furlough. 229

Mses. Victory and Velazquez-Diaz argue this term is: (1) necessary to correct a violation of federal

rights regarding access to furloughs; (2) narrowly drawn because it is based on evidence presented

at trial showing unequal information about furloughs; and, (3) minimally intrusive because Berks

County is already revising the Inmate Handbook. Berks County argues this is not minimally

intrusive because it requires Berks County to insert its furlough policy into the Inmate Handbook

                                                 51
 so, ifthere is ever a change to furlough, it will need to change, reprint, and redistribute many copies

 of the Inmate Handbook. We agree with Berks County this term is overly intrusive and decline to

 compel Berks County to revise the Inmate Handbook in this way.

        We do, however, accept Mses. Victory and Velazquez-Diaz's argument the evidence

presented at trial showed male Trusty inmates received greater access to information about

furlough than female Trusty inmates. We agree Berks County must be compelled to provide

substantially equal information to both sexes. Berks County states in its status report:

             At the time that a male or female inmate is classified as a Trusty, they are
             advised of that classification by being provided a Review for Trusty Status
             Memorandum from Treatment Staff at [Berks County Jail System]. This
             memorandum includes notification of the following information:

            1.   You are fully sentenced on all charges. If additional charges are brought
                 against you, your classification status will be reviewed and adjusted
                 according! y.

           11.   You have been medically cleared to work and must accept any job
                 assignment offered to you. If you are no longer medically cleared, your
                 classification status will be reviewed and adjusted accordingly.

          111.   If recommended programming interferes with your job assignment, your
                 program schedule takes priority.

          1v. You may also be eligible for work release and furloughs. You may sign
              up to speak with your unit counselor about these issues.

           v. Formal misconduct citations may result in the loss of Trusty
              Classification. 230
We inspect whether this proposal meets the needs-narrowness-intrusiveness requirements to

determine whether to compel Berks County to continue to follow this system. We find it is

necessary to correct the violation of a Federal right. The evidence adduced at trial established

female Trusty inmates received less information about rights once obtaining Trusty status than

male Trusty inmates living in the Reentry Center. The term is narrowly drawn. It addresses the

demonstrated imbalance by compelling Berks County provide each Trusty inmate with a uniform


                                                  52
 Memorandum. It also minimally intrusive. We are mindful the adjudged constitutional violation

 stemmed from unequal access to furlough. We cannot compel Berks County to offer furlough to

 inmates. We can only compel Berks County, if it decides to continue to offer furlough, to provide

 both sexes similar information about privileges within the Jail. This system notifies Trusty inmates

 "they may also be eligible for work release and furloughs" and places the onus on the inmate to

discuss those privileges with the unit counselor. 231 Even if Berks County changes or abolishes its

furlough policy, the unit counselor can notify the Trusty inmate of this during the requested

meeting. The uniform Memorandum requires limited resources. In the accompanying Order, we

compel Berks County to continue this policy. 232

        Mses. Victory and Velazquez-Diaz next seek to compel Berks County to:

               e.     Provide a completed Partial Confinement Reentry Order (i.e.
           furlough order) (except for the prisoner's and judge's signatures) to all male
           and female Trusty prisoners upon their attaining the Trusty classification
           and send the proposed furlough orders to the appropriate court or sentencing
           judge.233

Mses. Victory and Velazquez-Diaz argue this term is: (1) necessary because the jury found Berks

County provided unequal access to furlough; (2) narrowly drawn because it is based on evidence

at trial showing Berks County assisted male Trusty inmates complete the Reentry Order but did

not similarly assist female Trusty inmates; (3) minimally intrusive because Berks County would

only have to collect orders and submit to the correct sentencing judge for the judge's signature.

Berks County argues this requirement is very intrusive. We agree with Berks County.

       We find the minimally intrusive method of addressing this violation is again proposed in

Berks County's status report stating: "As of November 11,201 [9], a [Partial Confinement Reentry

Order] will be submitted to the sentencing judge on a case by case basis after a given [T]rusty

inmate meets the criteria for and requests a home furlough." 234 This method is necessary to correct



                                                53
 the violation of female Trusty inmates Equal Protection rights to receive substantially equivalent

 treatment while in confinement. It is narrowly drawn because it only addresses trial evidence

 showing Berks County assisted male Trusty inmates to obtain a Partial Confinement Reentry Order

and did not similarly assist female Trusty inmates. It requires Berks County to submit Reentry

Orders on a "case by case basis," precluding Berks County from reimposing male-only orientations

where inmates receive pre-filled Reentry Orders. It is minimally intrusive because all inmates, not

the Jail, must initiate the process to obtain a home furlough. Male Trusty inmates are not favored

under this new policy. In the accompanying Order, we compel Berks County to conform with this

policy.

          Mses. Victory and Velazquez also propose Berks County shall:

                 f.     Provide a written notice to all potential employers that contact
             [Berks County Jail System] to seek work release employees that [Berks
             County Jail System] has both male and female Trusty prisoners on work
             release who are available for employment. 235

                 g.      Provide written notice, either individually or through public
             postings, to all male and female Trusty prisoners about all work release job
             opportunities that [Berks County Jail System] becomes aware of and meet
             [Berks County Jail System]'s requirements. 236

Mses. Victory and Velazquez-Diaz argue these terms are: (1) necessary because the jury found

Berks County provided unequal access to furlough; (2) narrowly drawn because of evidence

demonstrating a work release job is a prerequisite for a furlough and Trusty men were given more

information about potential job opportunities than Trusty women; and, (3) minimally intrusive

because it does not require Berks County do anything more than they are already doing. Berks

County responds these policies are not necessary because the evidence adduced at trial showed

Berks County already did both of these things before this litigation. We agree with Berks County.

The purpose of the injunction is to compel Berks County to remedy previously unconstitutional



                                                 54
 conditions of confinement, not to compel Berks County to continue policies treating the sexes

substantially equivalent. We decline to enter either terms in the accompanying Order.

                        d.     Proposed term regarding written notice.

        The eighth proposed term in Mses. Victory and Velazquez-Diaz's request states:

                    h. File written status reports with the Court once every six months
            for two years, updating the Court and Class Members on the treatment of
            Trusty men and Trusty women in [Berks County Jail System] with respect
            to freedom of mobility, access to privileges, visitation conditions, and
            access to furloughs (including the number of men and women who have
            been approved for furloughs). 237

Mses. Victory and Velazquez-Diaz do not support this proposed term with the needs-narrowness-

intrusiveness in their briefing. Berks County argues this term does not correct the violation of a

Federal right and is not narrowly drawn because it requires Berks County inform us of continued

compliance.

        We agree with Berks County. This reporting requirement does not directly remedy any of

the adjudged constitutional violations. It is not necessary. It is also intrusive as it mandates Berks

County keep track of approval for each Trusty inmate. The ordered injunction allows the Trusty

inmate to pursue a furlough after receiving substantially equivalent information. We decline to

order Berks County to comply with this intrusive requirement.

               2.      Giving substantial weight to adverse impacts on public safety and the
                       operation of the Berks County criminal justice system caused by the
                       relief, we enter a permanent injunction under 18 U.S.C. §
                       3626(a)(l)(A).
       As addressed above, we find the following injunction meets the needs-narrowness-

intrusiveness requirements to enter prospective relief under the Prison Litigation Reform Act:

           Berks County and each Defendant shall:
               a.    Provide a substantially equivalent amount of time each day
           during which cell doors are unlocked and prisoners are permitted to access


                                                 55
            the dayroom for all Trusty women and men, unless there is a unit-wide
            lockdown or individual disciplinary action;

                b.     Provide substantially equivalent access to phones, microwaves,
            and showers to all Trusty women and men, if allowing both Trusty women
            and men to access those amenities during time periods when their cell doors
            are unlocked or during indoor recreation periods, unless there is a unit-wide
            lockdown or individual disciplinary action;

               c.      Provide substantially equivalent visitation conditions for Trusty
            women and men including the presence or absence of a physical barrier
            between prisoners and their visitors;

                d.     Notify a female or male Trusty inmate, at the time that a male or
            female inmate is classified as a Trusty, of that classification by providing a
            Review for Trusty Status Memorandum from Berks County Jail System
            Treatment Staff. This memorandum shall at least notify the inmate of the
            following:

                 1.   You are fully sentenced on all charges. If additional charges are
                      brought against you, your classification status will be reviewed and
                      adjusted accordingly.

                ii. You have been medically cleared to work and must accept any job
                    assignment offered to you. If you are no longer medically cleared,
                    your classification status will be reviewed and adjusted
                    accordingly.

               111.   Ifrecommended programming interferes with your job assignment,
                      your program schedule takes priority.

               1v. You may also be eligible for work release and furloughs. You may
                   sign up to speak with your unit counselor about these programs.

                v. Formal misconduct citations may result in the loss of Trusty
                   Classification.
               e.       For as long as Berks County continues to offer Trusty inmates
           eligibility for a home furlough, submit a Partial Confinement Reentry Order
           to a Trusty inmates' sentencing judge on a case by case basis after a given
           Trusty inmate meets the criteria for and requests a home furlough.

But we cannot enter this permanent injunction until we "give substantial weight to any adverse

impact on public safety or the operation of a criminal justice system caused by the relief. ,ms




                                                 56
         Today's Order poses no adverse impact on public safety or the operation of Berks County's

 criminal justice system. In this injunction, we do not order Berks County to adopt a policy which

 it has significant public safety concerns, such as the expressed concerns with moving female Trusty

 inmates into the Reentry Center or repurposing the Jail's quarantine unit into a female Trusty

 housing unit. Throughout the litigation, Berks County argued the Jail is the most secure facility

 for female Trusty inmates. It now also houses male Trusty inmates in the Jail under similar

conditions and is compelled to continue to offer substantially equivalent freedoms. Berks County

does not alert us to safety concerns-Le., overcrowding-with the new policies. The ordered

furlough requirements are all based on Berks County's status report. Berks County expressed no

security concerns with these already enacted policies. We also do not see significant adverse

impact on the operation of the Berks County Jail.

        We only compel Berks County to follow policies already in place. These policies, while

potentially offering less freedoms to certain inmates than before this litigation began, do not

adversely impact the operation of Berks County's criminal justice system.

        E.      We deny the request of Mses. Victory and Velazquez for a declaratory
                judgment.

        Mses. Victory and Velazquez-Diaz seek a declaratory judgment to discourage Berks

County from reenacting similarly discriminatory practices relating to freedom of mobility, access

to privileges and furlough, and visitation conditions. Berks County argues we should not enter a

declaratory judgment because declaratory relief is prospective in nature and our declaration would

be based on past prison conditions already found (by this Court or by a jury) to violate the

Constitution.

       Our Court of Appeals instructs because "a declaratory judgment is to declare the rights of

litigants, it is 'by definition prospective in nature. "'239 A declaratory judgment "does not serve a


                                                 57
purpose where the complained-of situation has changed."240 We agree with Berks County. We

do not see why we would issue a declaratory judgment stating past prison conditions violate the

Constitution when we, and a jury, held the conditions violated the Constitution as a matter of law.

Mses. Victory and Velazquez-Diaz do not explain why our October 17, 2019 Memorandum or the

jury's November 14, 2019 verdict do not sufficiently declare the rights of female Trusty inmates.

We deny the request for declaratory judgment.

                                       IV.    Conclusion

        Despite Berks County reporting significant changes in the manner in which it houses male

Trusty inmates, Mses. Victory and Velazquez-Diaz are concerned, after over a year of contentious

litigation, Berks County will resume deemed unconstitutional policies treating male Trusty

inmates more favorably unless we enter a permanent injunction against the County. We consider

whether the significant changes mooted Mses. Victory and Velazquez-Diaz's claim for a

permanent injunction under the Prison Litigation Reform Act and traditional principles of equity.

We find the Prison Litigation Reform Act does not require an active or ongoing constitutional

violation to enter prospective relief, and we rule the claim is live under traditional principles of

equity because of a reasonable probability of recurrence. We find Mses. Victory and Velazquez-

Diaz meet the four traditional requirements of a permanent injunction. We considered whether

their requested injunction meets the needs-narrowness-intrusive requirements of entering

prospective relief under the Prison Litigation Reform Act and hold certain proposed terms, with

slight modifications, meet the needs-narrowness-intrusive requirements while others did not. We

weighed whether terms meeting the needs-narrowness-intrusive requirements place any adverse

impact on Berks County's public safety or the operations of its criminal justice system and find

none. We deny Mses. Victory and Velazquez-Diaz's request for a declaratory judgment as our


                                                58
    October 17, 2019 Memorandum and the jury's November 14, 2019 verdict already declare female

 Trusty inmates rights as matter of law.         In the accompanying Order, we enter a permanent

 injunction against Berks County.




 1
     ECF Doc. No. 134 at ,i 43 (citing Pl.'s Prelim. Inj. Hrg. Ex. 2).
 2
  Pl.'s Prelim. Inj. Hrg. Ex. 2 (explaining "The Berks County Community Reentry Center is
dedicated to improving the quality of our community by delivering effective and innovative inmate
services that instill pro-social behavior, healthy life choices, and personal accountability, thereby
reducing recidivism and its financial burden on the county" and stating the vision is to "deliver
superior services with the highest level of integrity and professionalism thereby making a
measurable difference in the lives of our clients, thereby positively affecting the well-being and
safety of our community.").
3
  ECF Doc. No. 38 at ,i 35. Berks County Jail System has a classification system assigning all
prisoners, regardless of sex, to one of five custody levels: Administrative Segregation, Maximum,
Medium, Minimum, and Trusty. ECF Doc. No. 329 at p. 27-28:24-4.
4
     ECF Doc. No. 247 at p. 5.
5
     Id. at pp. 3-4.

6
     ECF Doc. No. 38 at 113-7; ECF Doc. No. 329 at p. 27:19-21.



8
     We refer to the collective defendants as "Berks County" in this Memorandum.
9
     ECF Doc. No. 1 at 11.
10
     ECF Doc. No. 9.
11
     ECF Doc. No. 13 at pp. 6-8.
12
   ECF Doc. No. 21 at pp. 4-10. Berks County explained "[t]he resources needed to house Plaintiff
in the [Reentry Center] include personnel resources of the jail, not just the financial ability of the
jail to modify or build a new facility. [Berks County] is required by law to have at least one female
correctional officer working in any facility that houses female inmates. Granting the injunction
requested by [Ms. Victory] would require [Berks County] to have female correctional officers at


                                                   59
 the [Reentry Center] twenty-four hours a day, seven days a week. [Berks County] is currently
 understaffed with female correctional officers." Id at p. 10.

 13
      ECF Doc. No. 40.
 14
      ECF Doc. No. 221-2 (J.A. 0485) at p. 311:7-12.
 15
    ECF Doc. No. 221-2 (J.A. 0486) at p. 314:10-14 (arguing "the reality is that they are both
 confined within a space. And they both have opportunities within a space. And they both have
 opportunities to be out of that space. They both take advantage of the opportunities to be out of
 that space.").

 16
   Id (J.A. 0486) at p. 315: 12-14 ("The objective is to ensure the separation of the male population
 and the female population.").
 17
      ECF Doc. No. 39 at 11.
 18
      ECF Doc. No. 47.
 19
      ECF Doc. No. 64.
20
      Id at p. 2.
21
   Id Warden Quigley further swore "[i]f [Ms.] Victory expresses an interest in attending a
rehabilitative program that is offered at the Community Reentry Center, she should be directed to
the F Unit counselor who shall arrange for delivery of the program to [Ms.] Victory." Id.

22    Id.

23
      ECF Doc. No. 63.
24
      ECF Doc. No. 92.

25
      ECF Docs. No. 108, 109.
26
      ECF Doc. No. 114.

27    Id



29
     ECF Doc. No. 115.
30
     ECF Doc. No. 123 at p. 6.
31
     ECF Doc. No. 131; ECF Doc. No. 165 (Transcript of Hearing).
                                                60
 32
       ECF Doc. No. 135.

 33
       Id. at p. 1.

 34    Id. at 11.

 35
    In a May 28, 2019 Order, we granted an extension allowing Warden Quigley and Berks County
 to file a plan by June 4, 2019. ECF Doc. No. 140.

 36
      ECF Docs. No. 137, 142.

 37
      ECF Docs. No. 144, 145.

 38
      ECF Doc. No. 146 at p. 11.

 39
      Id. at pp. 12-15.

40
      ECF Doc. No. 150 at 14.

41
      ECF Doc. No. 157 at 111.
42
      Victory v. Berks County, No. 19-2193 (3d Cir. Jun. 4, 2019).
43
      ECF Doc. No. 152.
44
      ECF Doc. No. 157.

45
      ECF Doc. No. 160, Ex. A.

46
      ECF Doc. No. 175.

47
      ECF Doc. No. 178 at 1 4.

48    Id.

49
      Id. at 19.

50
     Id. at pp. 13-24.

51
     ECF Doc. No. 187.

52   Id.

53
     ECF Doc. No. 189.

54
     ECF Doc. No. 188.
                                                  61
 55
       Id. at ,rs.

 56
       See ECF Doc. No. 204 at pp. 13-15:21-12.

 57
       ECF Doc. No. 204 at pp. 41-58.

 58
       ECF Doc. No. 191.

 59
       ECF Doc. No. 193 at ,r l(a).
 60
       ECF Doc. No. 196 at ,r 3.

 61
       ECF Doc. No. 199.

 62
      ECF Doc. No. 207 at p. 4.

 63
      ECF Doc. No. 210.
64
      ECF Doc. No. 213.

65
      ECF Docs. No. 222,225.

66
      ECF Doc. No. 222 at p. 16.

67
  Victory v. Berks County, Nos. 19-1329, 19-2193, 19-2648, 19-2695, 2019 WL 5095755 (3d Cir.
Oct. 11, 2019) ("Preliminary injunctive relief automatically expires '90 days after its entry, unless
the court makes the findings required under subsection (a)( 1) ... and makes the order final .... '")
(quoting 18 U.S.C. § 3626(a)(2)). Because no party ever moved for a final order under 18 U.S.C.
§ 3626(a)(2), the relief expired ninety days after entry.

68
      Id. at *4.

69    Id.

70
      Victory v. Berks County, No. 19-3060 (3d Cir. Oct. 24, 2019).
71
      ECF Doc. No. 246.

72
      ECF Doc. No. 247.

73    Id.

74
      ECF Doc. No. 297.

75
     ECF Doc. No. 307.


                                                  62
 76    Id.

 77
       Community Reentry Center Orientation PowerPoint Presentation, Trial Ex. 82.

 78
   Id.; ECF Doc. No. 330 at p. 12: 19-22 (N.T. J. Brown) (agreeing "to be eligible for a work release
 job, an inmate would have to have what is known as Trusty status"); id. at p. 17:7-9 (N.T. J. Brown)
 (agreeing "furloughs . . . are allowed for inmates successfully participating in treatment
 programs").

 79
    Id. at p. 12: 14-18 (N.T. J. Brown) (agreeing "work release just means that the inmate is released
 from the Berks County Jail into the community to work that job and then comes back at the end of
 the shift").

 8
     °Community Reentry Center Orientation PowerPoint Presentation, Trial Ex. 82.
 81
      ECF Doc. No. 330 at p. 42-43:22-24 (N.T. J. Heckman).
 82
      Id. atp. 30-31:20-5 (N.T. J. Brown).
 83
  ECF Doc. No. 329 at p. 34:17-21 (N.T. J. Heckman); ECF Doc. No. 330 at p. 126:8-10 (N.T. S.
Smith) (observing "[s]he was not on work release, so she would not qualify for any furlough to go
home.").

84
      Id. atp. 34:17-21 (N.T. J. Heckman).
85
  Partial Confinement Reentry Order, Trial Ex. 33. The Partial Confinement Reentry Order stated
the "purpose of furlough" is "work release, self-employment, seeking employment, attending an
educational institute, vo[cational] tech[nical] training, securing medical treatment, or other
appropriate purposes." ECF Doc. No. 329 at p. 33:9-11 (N.T. J. Heckman).
86
      Partial Confinement Reentry Order, Trial Ex. 33.
87
      ECF Doc. No. 329 at p. 31 :23-25 (N.T. J. Heckman).

88
      ECF Doc. No. 330 at p. 65:17-21 (N.T. J. Brown).
89
      ECF Doc. No. 329 at p. 31-32:23-12 (N.T. J. Heckman).
90
   ECF Doc. No. 330 at p. 110:10-13 (N.T. S. Smith); ECF Doc. No. 329 at p. 33:21-24 (N.T. J.
Heckman) (testifying, during his orientation as a male Trusty inmate in the Reentry Center, he
received a Partial Confinement Reentry Order with "[his] sentence on it, the judge that sentenced
[his], [his] minimum date, [his] maximum date, [his] name, the docket number, and [his Berks Jail
System] number" to sign and submit to his sentencing judge).
91
      ECF Doc. No. 330 at pp. 66-67:7-2 (N.T. J. Brown).


                                                 63
 92
    Id at pp. 66-67:7-2 (N.T. J. Brown). Coordinator Brown testified it was the inmates's
 responsibility to know his or her eligibility date for taking a furlough.

 93
       Id at p. 66:1-6 (N.T. J. Brown).
 94
       ECF Doc. No. 329 at p. 85:2-21 (N.T. T. Victory).
 95
    ECF Doc. No. 330 at p. 8:15-18 (N.T. J. Brown). For example, Coordinator Brown testified it
 was her ''job as Work Release Coordinator [to] make sure" the sentencing judge signed an order
 allowing the inmate to take work release. Id at pp. 15-16:22-5 (N.T. J. Brown).

 96
      Id at p. 10:20-25 (N.T. J. Brown).
 97
      Id. at p. 10:20-25 (N.T. J. Brown).
 98
      Id. at p. 53:19-21 (N.T. J. Brown).
 99
      Id. at p. 53:21-22 (N.T. J. Brown).
 100
       Id. at pp. 53-54:21-2 (N.T. J. Brown).
101
       Id. at p. 51 :12-14 (N.T. J. Brown).
102
       ECF Doc. No. 329 at p. 36:18-19 (N.T. J. Heckman).
103
       ECF Doc. No. 321.

104    Id.

105
       ECF Doc. No. 331 at p. 77:8-24 (N.T. T. Victory).
106
       Id. at p. 82: 12-23 (N.T. T. Victory).
107
       Id. at p. 164:17-20 (N.T. T. Victory).
108
       Id. at pp. 185-192:7-16 (N.T. J. Eckroth).
109
      ECF Doc. No. 332 at pp. 21-22:5-7 (N.T. M. Castro).
110
      ECF Doc. No. 323.
111
      ECF Doc. No. 327.

112
      ECF Doc. No. 332 at p. 107:9-16 (N.T. J. Quigley).

113
      Id. at pp. 105-06:25-2 (N.T. J. Quigley).
                                                    64
 114
        Id. at p. 105:21-22 (N.T. J. Quigley).
 115
        Id. at p. 119:16-17 (N.T. J. Quigley).
 116
        Id. at p. 112:15-19 (N.T. J. Quigley).
 117
        Id. at p. 121:1-4 (N.T. J. Quigley).
 118
        Id. at pp. 115-16:25-14 (N.T. J. Quigley).
 119
        Id. at p. 143:4-8.
 120
       Id. at pp. 143-44:25-14.
 121
        ECF Doc. No. 325.

 122
       ECF Doc. No. 328 (first status report); ECF Doc. No. 333 (supplemental status report).
 123
       ECF Doc. No. 328.

124    Id.

125
       Id. One of the eleven female Trusty inmates refused to sign the Order. Id.

126    Id.

127
    Id. The Trusty Status Memorandum notifies Trusty inmates they: (1) are fully sentenced on all
charges; (2) have been medically cleared to work and must accept any job assignment; (3) must
attend programming even if it interferes with job assignment; (4) may be eligible for work release
and furlough and "may sign up to speak with [the] unit counselor about these issues;" and, (5) may
lose Trusty status if they receive a misconduct citation.

128    Id.

129
       ECF Doc. No. 333.
130
       ECF Doc. No. 334.

131    Id.

132   Id.

m Id.

134   Id.


                                                     65
 135    Id.

 136    Id.

 137    Id.

 138    Id.

 139
       ECF Doc. No. 334-2, Ex. B.

 140   Id.

 141
       ECF Doc. No. 334-2, Ex. C.

 142   Id.

 143   Id.

 144   Id.

145    Id.

146    Id.

141    Id.

148
       ECF Doc. No. 334-1, Ex. A.
149
       ECF Doc. No. 337.
150
   Mses. Victory and Velazquez-Diaz are no longer in Berks County custody but seek a permanent
injunction as representatives of the Class of female Trusty inmates. We refer to the Class by
naming the class representatives Mses. Victory and Velazquez-Diaz.
151
       18 U.S.C. § 3626(a)(l)(A).
152
       Id. § 3626(g)(7).
153
       Id. § 3626(b)(l)(A), (b)(3) (emphasis added).
154
       Id. § 3626 (b)(2).
155
      Hallett v. Morgan, 296 F.3d 732 (9th Cir. 2002).
156
      Id. at 743.


                                                  66
157
      Porter v. Clarke, 923 F.3d 348 (4 th Cir. 2019).
158
    Thomas v. Bryant, 614 F.3d 1288, 1319-20 (11th Cir. 2010). The Court of Appeals for the
Eleventh Circuit noted a "previous[] [Eleventh Circuit decision] recognized that the 'current and
ongoing' requirement is distinct from the standard governing the initial entry of injunctive relief."
Id. at 1320 (quoting Cason v. Seckinger, 231 F.3d 777, 784 (11th Cir. 2000)). The Eleventh Circuit
explained "there is no indication in the [Prison Litigation Reform Act], its legislative history, or
the case law to suggest that the 'current and ongoing' requirement was intended by Congress to
amend the well-established law that injunctive relief is available in the first instance 'to prevent a
substantial risk of serious injury from ripening into actual harm,' i.e., to prevent future harm." Id.
(quoting Farmer v. Brennan, 511 U.S. 825, 845 (1994)). The Court of Appeals for the Sixth
Circuit also shares the view "the 'current and ongoing' language comes from § 3626(b)(3),
governing the termination ofrelief, not from§ 3626(a), governing requirements for initial relief."
Austin v. Wilkinson, 372 F.3d 346, 360 (6th Cir. 2004), aff'd in part, rev 'din part and remanded
on other grounds, 545 U.S. 209 (2005).
159
      Porter, 923 F.3d at 348 (citing Russello v. United States, 464 U.S. 16, 23 (1983)).

160   Id.

161
      Id. (quoting Miller v. French 530 U.S. 327, 340 (2000)).
162
      Id. at 374 (Niemeyer, J., dissenting).
163
      Id. (quoting Miller, 530 U.S. at 331 ).
164
      18 U.S.C. § 3626(b)(3).

165
   See 141 Cong. Rec. S14408-01, 141 Cong. Rec. S14408-01, S14413, 1995 WL 568915. Then-
Senate Majority Leader Bob Dole stated "this legislation is a new and improved version of S. 866,
which I introduced earlier this year to address the alarming explosion in the number of frivolous
lawsuits filed by State and Federal prisoners. It also builds on the stop-turning-out-prisoners
legislation, championed by Senators Kay Bailey Hutchinson and Spencer Abraham, by making it
much more difficult for Federal judges to issue orders directing the release of convicted criminals
from prison custody." Id. Senator Abraham's remarks illustrate the concerns of judicial
involvement in court-ordered remedies in prison conditions cases:

             Under a series of judicial decrees resulting from Justice Department suits
             against the Michigan Department of Corrections, the Federal courts now
             monitor our State prisons to determine[:]
             First, how warm the food is; second, how bright the lights are; third, whether
             there are electrical outlets in each cell; fourth, whether windows are
             inspected and up to code; fifth, whether prisoners' hair is cut only by
             licensed barbers; and sixth, and whether air and water temperatures are
             comfortable.


                                                  67
               This would be bad enough if a court had ever found that Michigan's prison
               system was at some point in violation of the Constitution, or if conditions
               there had been inhumane. But that is not the case.
               To the contrary, nearly all of Michigan's facilities are fully accredited by
               the American Corrections Association. We have what may be the most
               extensive training program in the Nation for corrections officers. Our rate
               of prison violence is among the lowest of any State. And we spend an
               average of $4,000 a year per prisoner for health care, including nearly
               $1,700 for mental health services.
               Rather, the judicial intervention is the result of a consent decree that
               Michigan entered into in 1982-13 years ago-that was supposed to end a
               lawsuit filed at the same time. Instead, the decree has been a source of
               continuous litigation and intervention by the court into the minutia of prison
               operations.

Id. Senator Abraham later stated: "Our bill forbids courts from entering orders for prospective
relief (such as regulating food temperatures) unless the order is necessary to correct violations of
individual plaintiffs' Federal rights. It also requires that the relief be narrowly drawn and be the
least intrusive means of protecting the Federal rights. And it directs courts to give substantial
weight to any adverse impact on public safety or the operation of the criminal justice system caused
by the relief." Senator Abraham concluded: "This is a balanced bill that allows the courts to step
in where they are needed, but puts an end to unnecessary judicial intervention and
micromanagement." Id. (emphasis added).
166
      Hallett v. Morgan, 296 F.3d 732, 743 (9th Cir. 2002).
167
  See 141 Cong. Rec. S14408-01, 141 Cong. Rec. S14408-01, S14413, 1995 WL 568915 (Senator
Abraham noting the bill "allows the courts to step in where they are needed").
168
      U.S. Const. Art. III § 2.
169
   DeJohn v. Temple Univ., 537 F.3d 301, 309 (3d Cir. 2008) (quoting United States v. Gov't of
Virgin Islands, 363 F.3d 276, 285 (3d Cir. 2004)).
170
   Donovan ex rel. Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 216 (3d Cir. 2003)
(quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)).

111   Id.

172
      United States v. W T Grant Co., 345 U.S. 629,632 (1953).
173
    DeJohn, 537 F.3d at 309 (quoting Los Angeles County v. Davis, 440 U.S. 625 (1979)) (internal
citations omitted).

174   Id.


                                                   68
 175
        Id. at 309 (quoting United States v. Gov't of Virgin Islands, 363 F.3d 276,285 (3d Cir. 2004)).

 176   Id.

 177
       Id. at 308.
 178
       Id. at 309.

 119   Id.

 180
   Id. Just five months after DeJohn, in Burns v. Pennsylvania Department of Corrections, our
Court of Appeals again looked to "the timing and content" of a change explaining there the
"[Defendant] Department of Corrections' assurances were provided exceedingly late in the game."
Burns v. Pennsylvania Dept. of Corr., 544 F.3d 279,284 (3d Cir. 2008).
 181
       ECF Doc. No. 39 at ,r 1.
182
       ECF Doc. No. 135 ,r 1.
183
       ECF Doc. No. 178 at ,r 4.
184
       ECF Doc. No. 204 at pp. 13:21-23.
185
       ECF Doc. No. 247.
186
       ECF Doc. No. 307.
187
       ECF Doc. No. 309.
188
       ECF Doc. No. 150 at ,r 4.
189
       ECF Doc. No. 337 at p. 6.
190
    Id. (arguing "[d]efendants' need for its policy, safety and security restrictions based on limited
staffing, is equally served under the current housing situation.").
191
   DeJohn v. Temple Univ., 537 F.3d 301,309 (3d Cir. 2008) (quoting United States v. Gov't of
Virgin Islands, 363 F.3d 276, 285 (3d Cir. 2004)).
192
       Jews for Jesus, Inc. v. Hillsborough County Aviation Auth., 162 F.3d 627 (11th Cir. 1998).
193
       ECF Doc. No. 337 at p. 6.
194
       ECF Doc. No. 334-2, Ex. B.
195
       ECF Doc. No. 334-3, Ex. C.
                                                   69
 196
       See id.

 197
       See id.

 198
    Roman v. Fed. Bureau of Prisons, No. 15-2247, 2016 U.S. Dist. LEXIS 135434, at *33 (E.D.
 Pa. Sept. 30, 2016) (quoting Marcavage v. Nat'! Park Serv., 666 F.3d 856, 861 (3d Cir. 2012)).
 199
       Rich v. Florida Dep 't of Corr., 716 F.3d 525, 531-32 (11th Cir. 2013).

 200   Id.

 201
       Rosebrock v. Mathis, 745 F.3d 963, 971 (9th Cir. 2014).

 202
       Id. at 971-72; see also Bell v. City of Boise, 709 F.3d 890, 898-900 (9th Cir. 2013).
203
       Rich, 716F.3dat531-32.
204
  Sossamon v. Lone Star State of Texas, 560 F.3d 316, 325 (5th Cir. 2009); Beta Upsilon Chi
Chapter of the Univ. of Florida v. Machen, 586 F.3d 908, 916-17 (11th Cir. 2009).
205
       See ECF Doc. No. 307.

206
       ECF Doc. No. 334-1, Ex. A.
207
       ECF Doc. No. 332 at p. 119:16-17 (N.T. J. Quigley).
208
   ECF Doc. No. 337 at p. 14 (quoting Instant Air Freight Co. v. CF Air Freight, Inc., 882 F.2d
797, 800 (3d Cir. 1989)). Berks County points to our Court of Appeals decision in Viropharma to
argue Mses. Victory and Velazquez-Diaz must show injunctive relief is necessary. See ECF Doc.
No. 337 at p. 9 (citing FT.C. v. Shire Viropharma, Inc., 917 F.3d 147, 156-57 (3d Cir. 2019)).
Chief Judge Smith observed in Viropharma: "Although injunctive relief can survive
discontinuance of the illegal conduct, 'the moving party must satisfy the court that relief is needed.
The necessary determination is that there exists some cognizable danger of recurrent violation,
something more than the mere possibility which serves to keep the case alive."' Shire Viropharma,
917 F.3d at 156-57 (quoting United States v. WT. Grant Co., 345 U.S. 629, 633 (1953)). Finding
a cognizable danger of recurrence in our mootness analysis, we also assess whether Mses.
Victory's and Velazquez-Diaz's proposed injunction is "necessary" to correct the violation of a
Federal right, see 18 U.S.C. § 3626(a)(l)(A), and whether Mses. Victory and Velazquez-Diaz
show irreparable harm. For reasons stated in these analyses, we find Mses. Victory and Velazquez-
Diaz meet their burden of showing the prospective relief is necessary.
209
   Coffelt v. Fawkes, 765 F.3d 197, 201 (3d Cir. 2014) (quoting Shields v. Zuccarini, 254 F.3d
476,482 (3d Cir. 2001)).
210
   Heckler v. Mathews, 465 U.S. 728, 739-40 (1984) (quoting Miss. Univ. for Women v. Hogan,
458 U.S. 718, 725 (1982)).
                                            70
 211
        Beattie v. Line Mountain Sch. Dist., 992 F. Supp. 2d 384, 396 (M.D. Pa. 2014).

 212
    ECF Doc. No. 225-1 at p. 24 (citing NJ Retail Merchs. Ass'n v. Sidamon-Eristojf, 660 F.3d
 374, 388-89 (3d Cir. 2012)) ("[T]he State does not have an interest in the enforcement of an
 unconstitutional law[.]").
 213
       ECF Doc. No. 337 at p. 15.

 214   Id.

 215
    ECF Doc. No. 225-1 at p. 24 (citing Council of Alt. Political Parties v. Hooks, 121 F.3d 876,
 883-84 (3d Cir. 1997)) ("In the absence oflegitimate, countervailing concerns, the public interest
 clearly favors the protection of constitutional rights, ... ").
 216
       ECF Doc. No. 337 at p. 16.
217
    Victory v. Berks County, No. 19-1329, 2019 WL 5095755, at *3 (3d Cir. Oct. 11, 2019) (quoting
18 U.S.C. § 3626(a)(l)(A)). Our Court of Appeals noted: "Our sister circuits have held that, at a
minimum, a district court's findings must be 'sufficient to allow a clear understanding of the
ruling."' Id. at *4 (quoting Armstrong v. Schwarzenegger, 622 F.3d 1058, 1070 (9th Cir. 2010)).
218
       18 U.S.C. § 3626(a)(l)(A).
219
       ECF Doc. No. 334 at p. 15 ~ (a).
220
       Id. at p. 15 ~ (b).
221
       See, e.g., ECF Doc. No. 247 at p. 15.
222
       Id. at pp. 15-17.
223
       Id. at pp. 13-24.

224    Id.

225
   We also must modify the phrasing to proposed term (b). As written, the term requires Berks
County to allow Trusty inmates to access the dayroom, telephones, showers and microwaves
during any time period whenever cells are unlocked. But Berks County states Trusty inmates
"have access to the dayroom which includes telephones, showers, microwaves, and television"
during indoor recreation periods but not during outdoor recreation periods. ECF Doc. No. 328.
We must alter the wording slightly so as to not require Berks County to provide access to the
dayroom during outdoor recreation periods (out of an abundance of caution that cells are unlocked
during this period).
226
      ECF Doc. No. 334 at p. 16 ~ (c).

                                                  71
227
       18 U.S.C. § 3626(a)(l)(A).
228
      ECF Doc. No. 247 at p. 17.
229
      ECF Doc. No. 334 at p. 16 ~ (d).
230
      ECF Doc. No. 328 at p. 3.
231
      Id. (emphasis added).
232
   We change the word "issues"-as proposed by Berks County-to the word "program" because
we feel it more accurately describes what Berks County seeks to accomplish through offering
Trusty inmates eligibility for work release and furlough.
233
      ECF Doc. No. 334 at p. 16 ~ (e).
234
      ECF Doc. No. 328 at p. 3.
235
      ECF Doc. No. 334 at p. 16 ~ (f).
236
      ECF Doc. No. 334 at p. 16 ~ (g).
237
      ECF Doc. No. 334 at p. 16 ~ (h).
238
      18 U.S.C. § 3626(a)(l)(A).
239
  Sherardv. Berks County, 576 F. App'x 66, 69-70 (3d Cir. 2014) (quoting CMR D.N Corp. &
Marina Towers Ltd. v. City ofPhila., 703 F.3d 612,628 (3d Cir. 2013)).

240   Id.




                                           72
